Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 1 of 79 PageID #: 2675




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   UNITED THERAPEUTICS                           )
   CORPORATION,                                  )
                                                 )
                         Plaintiff,              )
                                                 ) C.A. No. 20-755 (RGA)
          v.                                     )
                                                 )
   LIQUIDIA TECHNOLOGIES, INC.,                  )
                                                 )
                         Defendant.              )


                           JOINT CLAIM CONSTRUCTION BRIEF

   MORRIS, NICHOLS, ARSHT & TUNNELL LLP           SHAW KELLER LLP
   Jack B. Blumenfeld (#1014)                     Karen E. Keller (#4489)
   Michael J. Flynn (#5333)                       Jeff Castellano (#4837)
   1201 North Market Street                       Nathan R. Hoeschen (#6232)
   P.O. Box 1347                                  I.M. Pei Building
   Wilmington, DE 19899                           1105 North Market Street, 12th Floor
   (302) 658-9200                                 Wilmington, DE 19801
   jblumenfeld@morrisnichols.com                  (302)298-0700
   mflynn@morrisnichols.com                       kkeller@shawkeller.com
                                                  jcastellano@shawkeller.com
   Attorneys for Plaintiff United Therapeutics    nhoeschen@shawkeller.com
   Corporation
                                                  Attorneys for Defendant Liquidia
   OF COUNSEL:                                    Technologies, Inc.

   Art Dykhuis                                    OF COUNSEL:
   WILSON SONSINI GOODRICH & ROSATI
   12235 El Camino Real                           Sanya Sukduang
   San Diego, CA 92130                            Jonathan Davies
   (858) 305-2300                                 Douglas W. Cheek
                                                  COOLEY LLP
   Adam W. Burrowbridge                           1299 Pennsylvania Avenue, NW, Suite 700
   WILSON SONSINI GOODRICH & ROSATI               Washington, DC 20004-2400
   1700 K Street NW, Fifth Floor                  (202)842-7800
   Washington, DC 20006
   (202) 973-8800                                 Ivor Elrifi
                                                  COOLEY LLP
   William C. Jackson                             55 Hudson Yards
   BOIES SCHILLER FLEXNER LLP                     New York, NY 10001-2157
   1401 New York Avenue NW                        (212)479-6000
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 2 of 79 PageID #: 2676




   Washington, DC 20005
   (202) 237-2727
                                            Deepa Kannappan
   Bill Ward                                Lauren Krickl
   BOIES SCHILLER FLEXNER LLP               COOLEY LLP
   725 S Figueroa Street, 31st Floor        3175 Hanover Street
   Los Angeles, CA 90017                    Palo Alto, CA 94304-1130
   (213) 995-5745                           (650)843-5000

   Douglas Carsten                          Erik Milch
   MCDERMOTT WILL & EMERY LLP               COOLEY LLP
   18565 Jamboree Road, Suite 250           11951 Freedom Drive, 14th Floor
   Irvine, CA 92615                         Reston, VA 20190-5640
   (949) 851-0633                           (703)546-8000

   April 30, 2021




                                        2
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 3 of 79 PageID #: 2677




                                                TABLE OF CONTENTS
                                                                                                                                 Page

  I.     NATURE AND STAGE OF PROCEEDINGS .................................................................. 1

         A.        Plaintiff’s Opening Position .................................................................................... 1

  II.    INTRODUCTION .............................................................................................................. 1

         A.        Plaintiff’s Opening Position .................................................................................... 1

         B.        Defendant’s Answering Position ............................................................................ 2

  III.   BACKGROUND OF TECHNOLOGY .............................................................................. 3

         A.        Plaintiff’s Opening Position .................................................................................... 3

         B.        Defendant’s Answering Position ............................................................................ 4

  IV.    PERSON OF ORDINARY SKILL IN THE ART.............................................................. 6

         A.        Plaintiff’s Opening Position .................................................................................... 6

         B.        Defendant’s Answering Position ............................................................................ 6

  V.     DISPUTED CLAIM TERMS ............................................................................................. 7

         A.        Term 1: “a process” ................................................................................................ 7

                   Representative claim – ’066 patent, claim 1 ........................................................... 7

                   i.        Plaintiff’s Opening Position ........................................................................ 8

                             1.         “a process” should be given its plain ordinary meaning ................. 8

                             2.         Liquidia’s construction improperly imports limitations ................. 8

                   ii.       Defendant’s Answering Position .............................................................. 11

                   iii.      Plaintiff’s Reply Position .......................................................................... 16

                   iv.       Defendant’s Sur-Reply Position ............................................................... 21

         B.        Term 2: “ambient temperature” ............................................................................ 24

                   Representative claim – ’066 patent, claim 8 ......................................................... 24

                   i.        Plaintiff’s Opening Position ...................................................................... 24




                                                                 iii
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 4 of 79 PageID #: 2678




                        1.        “ambient temperature” should be given its plain and
                                  ordinary meaning .......................................................................... 24

              ii.       Defendant’s Answering Position .............................................................. 25

              iii.      Plaintiff’s Reply Position .......................................................................... 30

              iv.       Defendant’s Sur-Reply Position ............................................................... 32

        C.    Term 3: “stored” / “storing” / “storage” ............................................................... 33

              Representative claim – ’066 patent, claim 8 ......................................................... 34

              i.        Plaintiff’s Opening Position ...................................................................... 34

                        1.        UTC’s construction of “stored” / “storing” / “storage” is
                                  supported by the intrinsic evidence............................................... 34

              ii.       Defendant’s Answering Position .............................................................. 36

              iii.      Plaintiff’s Reply Position .......................................................................... 40

              iv.       Defendant’s Sur-Reply Position ............................................................... 42

        D.    Term 4: “pharmaceutical batch” ........................................................................... 44

              Representative claim – ’901 patent, claim 1 ......................................................... 44

              i.        Plaintiff’s Opening Position ...................................................................... 44

                        1.        UTC’s construction for “pharmaceutical batch” should be
                                  adopted by the Court ..................................................................... 44

              ii.       Defendant’s Answering Position .............................................................. 47

              iii.      Plaintiff’s Reply Position .......................................................................... 51

              iv.       Defendant’s Sur-Reply Position ............................................................... 54

        E.    Term 5: “contacting the solution comprising treprostinil from step (b) with
              a base to form a salt of treprostinil” ...................................................................... 56

              Representative claim – ’901 patent, claim 1 ......................................................... 56

              i.        Plaintiff’s Opening Position ...................................................................... 56

                        1.        Plain and ordinary meaning is appropriate ................................... 56

              ii.       Defendant’s Answering Position .............................................................. 57



                                                           iv
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 5 of 79 PageID #: 2679




              iii.   Plaintiff’s Reply Position .......................................................................... 61

              iv.    Defendant’s Sur-Reply Position ............................................................... 64




                                                        v
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 6 of 79 PageID #: 2680




                                                 TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

  Cases

  Acceleration Bay LLC v. Activision Blizzard, Inc.,
     No. 16-453-RGA, 2017 WL 6508715 (D. Del. Dec. 20, 2017)...............................................58

  ActiveVideo Networks, Inc. v. Verizon Commc’ns,
      694 F.3d 1312 (Fed. Cir. 2012)................................................................................................11

  Aylus Networks, Inc. v. Apple Inc.
     856 F.3d 1353 (Fed. Cir. 2017)........................................................................................ passim

  Am. Med. Sys., Inc. v. Biolitec, Inc.,
     618 F.3d 1354 (Fed. Cir. 2010)................................................................................................21

  Biagro W. Sales, Inc. v. Grow More, Inc.,
     423 F.3d 1296 (Fed. Cir. 2005)..................................................................................................8

  Biogen Idec, Inc. v. GlaxoSmithKline LLC,
     713 F.3d 1090 (Fed. Cir. 2013)................................................................................................63

  Biovail Corp. Int’l v. Andrx Pharms., Inc.,
     239 F.3d 1297 (Fed. Cir. 2001)..........................................................................................28, 37

  Cont’l Circuits LLC v. Intel Corp.,
     915 F.3d 788 (Fed. Cir. 2019)............................................................................................21, 63

  E.I. du Pont de Nemours & Co. v. Phillips Petroleum Co.,
      849 F.2d 1430 (Fed. Cir. 1988)................................................................................................10

  E.I. du Pont de Nemours & Co. v. Unifrax I LLC,
      No. 14-1250-RGA, 2016 WL 158031 (D. Del. Jan. 13, 2016), aff’d, 921 F.3d
      1060 (Fed. Cir. 2019) ...............................................................................................................28

  Ekchian v. Home Depot, Inc.,
     104 F.3d 1299 (Fed. Cir. 1997)................................................................................................60

  Finjan, Inc. v. Secure Computing Corp.,
     626 F.3d 1197 (Fed. Cir. 2010)................................................................................................11

  GE Lighting Sols., LLC v. AgiLight, Inc.,
     750 F.3d 1304 (Fed. Cir. 2014)................................................................................................19

  Infinity Comput. Prods., Inc. v. Oki Data Ams., Inc.,
      987 F.3d 1053, 2021 WL 476067 (Fed. Cir. Feb. 10, 2021) .............................................28, 37



                                                                      vi
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 7 of 79 PageID #: 2681




  Infinity Comput. Prods., Inc. v. Oki Data Ams., Inc.,
      No. 18-463-LPS, 2019 WL 2422597 (D. Del. June 10, 2019), aff’d, 2021 WL
      476067 (Fed. Cir. Feb. 10, 2021) .............................................................................................38

  Input/Output, Inc. v. Sercel, Inc.,
     No. 5:06-CV-236, 2008 WL 5427982 (E.D. Tex. Apr. 28, 2008) ...........................................25

  Intel Corp. v. VIA Techs., Inc.,
      319 F.3d 1357 (Fed. Cir. 2003)................................................................................................35

  Jazz Pharms., Inc. v. Roxane Labs., Inc.,
     No. 10-6108 (ES), 2012 WL 4103880 (D.N.J. Sept. 14, 2012) ...............................................10

  Moleculon Research Corp. v. CBS, Inc.,
     793 F.2d 1261 (Fed. Cir. 1986)................................................................................................52

  Nautilus, Inc. v. Biosig Instruments, Inc.,
     572 U.S. 898 (2014) ...........................................................................................................35, 37

  Norian Corp. v. Stryker Corp.,
     363 F.3d 1321 (Fed. Cir. 2004)..........................................................................................52, 56

  Omega Eng’g, Inc. v. Raytek Corp.,
    334 F.3d 1314 (Fed. Cir. 2003)..........................................................................................15, 23

  Orthopaedic Hosp. v. DJO Global, Inc.,
     No. 19-CV-970 JLS (WVG), 2020 WL 3498167 (S.D. Cal. June 29, 2020) ....................57, 64

  OSRAM GmbH v. Int’l Trade Comm’n,
    505 F.3d 1351 (Fed. Cir. 2007)................................................................................................51

  Personalized Media Commc’ns, LLC v. Apple Inc.,
     952 F.3d 1336 (Fed. Cir. 2020)................................................................................................22

  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005)........................................................................................ passim

  Rosco, Inc. v. Velvac Inc.,
     No. 11-117-LPS, 2012 WL 6028239 (D. Del. Dec. 4, 2012) ..................................................25

  Sanofi-Aventis U.S. LLC. v. Sandoz, Inc.,
     No. 07–2762 (JAP), 2010 WL 1049877 (D.N.J. Mar. 18, 2010) ................................11, 16, 46

  Schering Corp. v. Mylan Pharms., Inc.,
     No. 09–6383 (JLL), 2011 WL 2446563 (D.N.J. June 15, 2011) .............................................10

  SciMed Life Sys. v. Advanced Cardiovascular Sys.,
     242 F.3d 1337 (Fed. Cir. 2001)..................................................................................................2



                                                                    vii
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 8 of 79 PageID #: 2682




  Shire Dev., LLC v. Watson Pharm., Inc.,
      787 F.3d 1359 (Fed. Cir. 2015)................................................................................................22

  Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l., LLC,
     No. 3:18-cv-01188-WHO, 2020 WL 3187950 (N.D. Cal. June 15, 2020) ................................9

  SIPCO, LLC V. Abb, Inc.,
     No. 6:11–CV–0048 LED–JDL, 2012 WL 3112302 (E.D. Tex. July 30, 2012) ................10, 46

  Smith & Nephew, Inc. v. Ethicon, Inc.,
     276 F.3d 1304 (Fed. Cir. 2001)................................................................................................52

  Southwall Techs., Inc. v. Cardinal IG Co.,
     54 F.3d 1570 (Fed. Cir. 1995)..................................................................................................22

  SRI Int’l v. Matsushita Elec. Corp. of Am.,
     775 F.2d 1107 (Fed. Cir. 1985) (en banc)................................................................................39

  Sunovion Pharms., Inc. v. Teva Pharms. USA, Inc.,
     731 F.3d 1271 (Fed. Cir. 2013)..........................................................................................22, 38

  Therasense, Inc. v. Dickinson & Co.,
     593 F.3d 1325 (Fed. Cir. 2010)................................................................................................66

  Thorner v. Sony Comput. Entm’t Am., LLC,
     669 F.3d 1362 (Fed. Cir. 2012)..........................................................................................16, 30

  United Therapeutics Corp. v. SteadyMed Ltd.,
     702 F. App’x 990 (Fed. Cir. 2017) ......................................................................................5, 50

  Verizon Servs. Corp. v. Vonage Holdings Corp.,
     503 F.3d 1295 (Fed. Cir. 2007)................................................................................................23

  Vitronics Corp. v. Conceptronic, Inc.,
      90 F.3d 1576 (Fed. Cir. 1996)....................................................................................................9

  Vivid Techs., Inc. v. Am. Sci. & Eng’g., Inc.,
      200 F.3d 795 (Fed. Cir. 1999)..............................................................................................9, 52

  Rules and Statutes

  21 C.F.R. 210.3(b)(2).....................................................................................................................45

  21 C.F.R. § 210.3 .....................................................................................................................49, 55

  § 505(b)(2) of the Federal Food, Drug and Cosmetic Act ...............................................................1




                                                                      viii
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 9 of 79 PageID #: 2683




                                     TABLES OF EXHIBITS
  All Exhibits are attached to the Joint Appendix, filed concurrently.

                                           Joint Exhibits

        Ex.                                            Description
         1          U.S. Patent No. 9,593,066 (UTC_LIQ00000001-12)
         2          U.S. Patent No. 9,604,901 (UTC_LIQ00003447-58)

                                        Plaintiff’s Exhibits

                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00769,
        P1
                    Paper No. 1 (UTC_LIQ00049402-49480)
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
        P2
                    Paper No. 1 (UTC_LIQ00059721-59802)
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00769,
        P3
                    Paper No. 7 (UTC_LIQ00049380-49396)
        P4          Declaration of Robert R. Ruffolo, Ph.D. (“Ruffolo Decl.”)
        P5          Supplemental Declaration of Robert R. Ruffolo, Ph.D. (“Supp. Ruffolo”)
                    Declaration of Jeffrey D. Winkler, Ph.D. In Support of Petition for Inter
        P6          Partes Review of U.S. Patent No. 9,604,901 (UTC_LIQ00049708 –
                    UTC_LIQ00049791)

                                       Defendant’s Exhibits

        Ex.                                            Description
        D1          U.S. Patent No. 9,156,786 (UTC_LIQ00083983-93)
        D2          U.S. Patent No. 4,306,075 (UTC_LIQ00083611-64)
        D3          U.S. Patent No. 6,809,223 (LIQ00084714-23)
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00769,
        D4
                    Paper No. 6 (LIQ00083807-83).
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
        D5
                    Paper No. 6 (LIQ00083725-806).
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
        D6
                    Paper No. 9 (LIQ00083884-99)
                    Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
        D7
                    Paper No. 12 (LIQ00084488-571).




                                                  ix
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 10 of 79 PageID #: 2684




                Declaration of Rodolfo Pinal, Ph.D. In Support of Patent Owner’s Response
       D8       (Paper No. 12) in Inter Partes Review of U.S. Patent No. 9,604,901
                (LIQ00084572-713)
                Deposition Testimony of Rodolfo Pinal, Ph.D. in Inter Partes Review of
       D9
                U.S. Patent No. 9,604,901 (LIQ00084724-90).
                SteadyMed Ltd. v. United Therapeutics Corp., IPR2016-00006,
       D10
                Paper No. 32 (UTC_LIQ00001170-226)
                SteadyMed Ltd. v. United Therapeutics Corp., IPR2016-00006,
       D11
                Paper No. 82 (UTC_LIQ00040890-980)
                August 24, 2016 Amendment and Request for Reconsideration for U.S.
       D12
                Patent Application No. 14/849,981 (UTC_LIQ00003127-33)
                November 30, 2016 Final Office Action for U.S. Patent Application No.
       D13
                14/849,981 (UTC_LIQ00003141-47)
                January 26, 2015 Reply Under 37 C.F.R. § 1.111 for U.S. Patent Application
       D14
                No. 13/933,623 (LIQ00084196-203)
                March 19, 2015 Final Office Action for U.S. Patent Application No.
       D15
                13/933,623 (LIQ00084170-77)
                August 11, 2015 Reply Under 37 C.F.R. § 1.116 for U.S. Patent Application
       D16
                No. 13/933,623 (LIQ00084187-95)
                August 4, 2015 Declaration Under 37 C.F.R. § 1.132 of Dr. Liang Guo for
       D17
                U.S. Patent Application No. 13/933,623 (LIQ00083900-34).
                August 11, 2016 Amendment & Request for Reconsideration for U.S. Patent
       D18
                Application No. 14/754,932 (LIQ00006759-65)
                October 19, 2016 Final Office Action for U.S. Patent Application No.
       D19
                14/754,932 (UTC_LIQ0006774-79)
                Robert Moriarty et al., The Intramolecular Asymmetric Pauson-Khand
                Cyclization as a Novel and General Stereoselective Route to Benzindene
       D20
                Prostacyclins: Synthesis of UT-15 (Treprostinil), 69 J. ORG. CHEM. 1890
                (2004) (UTC_LIQ00041294-306)
                PCT International Publication No. WO 2005/007081, which was filed May
       D21
                24, 2004 (LIQ00083489-610)
                Storage, HAWLEY’S CONDENSED CHEMICAL DICTIONARY (15th ed. 2007)
       D22
                (LIQ00084791-93)
                Organic Chemistry, AMERICAN CHEMICAL SOCIETY (last visited Feb. 25,
       D23      2021), available at https://www.acs.org/content/acs/en/careers/college-to-
                career/areas-of-chemistry/organic-chemistry.html (LIQ00084794-800)
                Liquidia Submits New Drug Application for LIQ861 (treprostinil) inhalation
       D24      powder to U.S. Food and Drug Administratoin for the Treatment of
                Pulmonary Arterial Hypertension (PAH), LIQUIDIA CORPORATION (Jan. 27,


                                              x
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 11 of 79 PageID #: 2685




                202) (last visited Mar. 2, 2021), available at
                https://investors.liquidia.com/news-releases/news-release-details/liquidia-
                submits-new-drug-application-liq861-treprostinil (LIQ00084801-03)
                Preservation, Packaging, Storage, and Labeling, U.S. PHARMACOPEIA
       D25
                (2006) (LIQ00084804-18)
                Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
       D26
                Paper No. 14 (LIQ00084819-28)
       D27      U.S. Patent No. 8,497,393 (LIQ00084829-44)
                Hernander, Regulatory Definitions for “Ambient”, “Room Temperature”
                and “Cold Chain”, PHARMA PATHWAY (Apr. 7, 2017) (Mar. 5, 2021),
       D28
                available at https://pharmapathway.com/regulatory-definitions-ambient-
                room-temperature-cold-chain/ (LIQ00084845-47)
                United Therapeutics Corp. v. Liquidia Technologies, Inc., C.A. No. 20-755-
       D29      RGA, Plaintiff’s Objections and Responses to Defendant’s First Set of
                Interrogatories (Nos. 1-7) (D. Del. Dec. 17, 2020)
                United Therapeutics Corp. v. Liquidia Technologies, Inc., C.A. No. 20-755-
       D30      RGA, Transcript from the April 15, 2021 Deposition of Robert R. Ruffolo,
                Ph.D.
                Declaration of Rodolfo Pinal, Ph.D. in support of Patent Owner’s
       D31      Preliminary Response (Paper No. 6) in Inter Partes Review of U.S. Patent
                No. 9,593,066 (LIQ00084204-345)
                Ruffolo R.R., Kurz K., and Paget C.J., “Evaluation of a Novel
                Antihypertensive Agent, LY127210, in Anesthetized and Conscious
       D32
                Spontaneously Hypertensive Rats,” 232 J. Pharmacology and Experimental
                Therapeutics, 134, 135 (1985)
                Liquidia Technologies, Inc. v United Therapeutics Corp., IPR2020-00770,
       D33
                Paper No. 25 (IPR2020-00770)




                                              xi
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 12 of 79 PageID #: 2686




  I.     NATURE AND STAGE OF PROCEEDINGS

         A.      Plaintiff’s Opening Position

         This action arises out of Liquidia Therapeutics Corporation’s (“Defendant” or

  “Liquidia”) submission of New Drug Application No. 213005 under § 505(b)(2) of the Federal

  Food, Drug and Cosmetic Act to the United States Food and Drug Administration (“FDA”)

  seeking approval, prior to the expiration of U.S. Patent No. 9,593,066 (“the ’066 patent”) and

  U.S. Patent No. 9,604,901 (“the ’901 patent”), to manufacture, market, and sell a version of

  UTC’s TYVASO® (treprostinil) Inhalation Solution that is approved by FDA for treatment of

  pulmonary arterial hypertension.

  II.    INTRODUCTION

         A.      Plaintiff’s Opening Position

         United Therapeutics Corporation’s (“Plaintiff” or “UTC”) proposed claim constructions

  align with the claims, patent specifications, and prosecution histories as would be understood by

  a person of ordinary skill in the art (“POSA”) as of the filing date. Specifically, UTC’s proposed

  construction of the “stored” / “storing” / “storage” terms reflect a POSA’s understanding that

  these terms require stability of the material being stored. The Patent Trial Appeal Board has

  adopted this construction in a pending inter partes review initiated by Liquidia. UTC’s proposed

  construction of the “pharmaceutical batch” term accounts for how a POSA would have

  recognized that the commercial manufacturing process described and claimed in the ’901 patent

  significantly differed from the drug development process described in the prior art as described

  in the ’901 patent. The other terms at issue, which are proposed for construction by Liquidia,

  would have been understood by a POSA to have their plain and ordinary meaning.

         Liquidia’s proposed claim constructions are naked attempts to manufacture non-

  infringement defenses where the plain language of the claims offers no such defense. Liquidia


                                                  1
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 13 of 79 PageID #: 2687




  repeatedly asks this Court to commit the “cardinal sin[]” of claim construction by importing

  additional limitations into the claims. Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir.

  2005) (quoting SciMed Life Sys. v. Advanced Cardiovascular Sys., 242 F.3d 1337, 1340 (Fed.

  Cir. 2001)). For example, Liquidia asks this Court to construe “a process” to expressly exclude

  certain specific steps despite Liquidia offering in the parallel IPR a construction—one that

  Liquidia argued was the “the same construction[] that would be appropriate in district court

  litigation”—that includes these same steps. Likewise, Liquidia proposes an unnecessary,

  limiting construction for the term “ambient temperature,” which is contrary to the plain and

  ordinary meaning of this term. The Court should decline Liquidia’s invitation to read limitations

  into the claims and should adopt UTC’s constructions.

         B.      Defendant’s Answering Position

         Liquidia filed an NDA seeking FDA approval to market LIQ861, its novel powder

  formulation of treprostinil for the treatment of pulmonary arterial hypertension. Ex. D24.

  Although UTC asserted three patents, only two, the ’066 and ’901 patents, form the basis of the

  30-month stay. Liquidia provided UTC with documentary evidence establishing non-

  infringement of the asserted claims of the ’066 and ’901 patents. To justify maintaining its

  infringement allegations, UTC now seeks to broaden constructions of the disputed phrases

  despite expressly limiting the scope of these same phrases during prosecution and before the

  PTAB.1 To do this, UTC is forced to rely on extrinsic evidence, including its declaration from

  Dr. Ruffolo, because it lacks intrinsic evidence support. In contrast, Liquidia’s proposed




  1
   Liquidia pursued IPR proceedings for both the ’066 and ’901 patents—the “’066 IPR” and
  “’901 IPR,” respectively.


                                                  2
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 14 of 79 PageID #: 2688




  constructions are fully supported by the intrinsic evidence and in-line with UTC’s

  contemporaneous statements regarding the scope of the asserted claims.

  III.   BACKGROUND OF TECHNOLOGY

         A.      Plaintiff’s Opening Position

         The ’066 and ’901 patents are related to the large-scale, commercial manufacturing of

  pharmaceutical compositions and pharmaceutical products of a compound known as

  treprostinil, with specific limitations regarding stability, storage, and purity. The ’066 and ’901

  patents share the same specification and priority date – December 17, 2007. Treprostinil is a

  prostacyclin derivative, which is part of a class of “useful pharmaceutical compounds

  possessing activities such as platelet aggregation inhibition, gastric secretion reduction, lesion

  inhibition, and bronchodilation.” Ex. 1 (’066 patent) at col. 1:23-26 (D.I. 52-2 at 5). “Because

  Treprostinil, and other prostacyclin derivatives are of great importance from a medicinal point

  of view, a need exists for an efficient process to synthesize these compounds on a large scale

  suitable for commercial production.” Id. at 1:66-2:3.

         The ’066 and ’901 patents improve upon the existing processes for synthesizing

  treprostinil, describing for the first time a large-scale, commercial manufacturing process that

  produces batches of treprostinil or salts thereof with improved synthetic and manufacturing

  efficiencies, and at higher multikilogram levels of production to satisfy increasing commercial

  and medical demands for the drug, with a higher level of purity. See, e.g., id. at 5:57-6:3, 17:27-

  29, Example 6 (D.I. 52-2 at 7, 12-13). In addition to being “more economical, safer, faster,

  greener, easier to operate, and provid[ing] higher purity,” the inventions allow the “crude

  treprostinil salts [to] be stored as raw material at ambient temperature,” which thereafter may be

  converted to a final treprostinil API through acidification with dilute hydrochloric acid. Id. at

  6:1-3, 17:29-40 (D.I. 52-2 at 7, 13).

         The next-generation manufacturing process described in the ’066 and ’901 patents is able

  to increase production efficiencies while delivering larger multikilogram quantities of an ultra-




                                                    3
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 15 of 79 PageID #: 2689




  pure treprostinil active pharmaceutical ingredient (“API”). The prior processes for producing

  treprostinil API were not suitable for large scale-manufacturing of medical-grade quantities of

  the drug and had a significantly higher level of impurities when compared to the processes

  described in the ’066 and ’901 patents. E.g., id. at col. 15, Example 6 (D.I. 52-2 at 12). Thus,

  the resulting treprostinil API is not only a manufacturing process improvement, but also provides

  treprostinil in much larger quantities and with a higher level of purity than the prior art

  processes, and which results in large, multikilogram batch production of treprostinil for use as an

  active ingredient in a pharmaceutical composition or pharmaceutical product. Id. at 5:57-6:3,

  17:27-40 (D.I. 52-2 at 7, 13).

         B.      Defendant’s Answering Position

         The claims of the ’066 and ’901 patents, which share a specification, “relate[] to a

  process for producing prostacyclin derivatives and novel intermediate compounds useful in the

  process.” See, e.g., Ex. 2 at 1:20-22. UTC and its expert, Dr. Ruffolo, attempt to artificially

  restrict the claims of the patents-in-suit to “large-scale, commercial manufacturing process[es].”

  See, e.g., supra § III.A, at 3-4; Ex. P4, ¶¶33, 41. For example, Dr. Ruffolo devotes pages of his

  declaration to characterizing the alleged inventions as a “streamlined, next generation

  manufacturing process” that “provides treprostinil in much larger quantities and with higher

  levels of purity than previously reported in the art at the level of laboratory benchtop synthesis,

  as reported in Moriarty ….” 2 Ex. P4, ¶35. However, the ’066 and ’901 patents do not claim the

  “commercial,” “multikilogram” batch limitations that UTC seeks to import. UTC’s ’901 IPR

  expert, Dr. Rudolfo Pinal, testified that none of the claims of the ’901 patent included the terms

  “commercial,” “high-scale,” “industrial scale,” or “large-scale manufacturing.” Ex. D9 at


  2
    Moriarty et al., The Intramolecular Asymmetric Pauson-Khand Cyclization as a Novel and
  General Stereoselective Route to Benzindene Prostacyclins: Synthesis of UT-15 (Treprostinil), J.
  Org. Chem. 69:1890-1902 (2004) (Ex. D20), is a prior art reference relied upon by Liquidia in
  this Action and before the PTAB.


                                                    4
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 16 of 79 PageID #: 2690




  105:21-106:21. Dr. Pinal also acknowledged that the term “pharmaceutical product,” as recited

  in claim 6 of the ʼ901 patent, does not limit “pharmaceutical” products to only those

  commercialized, but instead includes, for example, “pharmaceutical products” administered in a

  clinical trial. Id. at 112:12-115:20. Finally, while Dr. Ruffolo opines that “benchtop” solvents

  and reagents are different from those used in “manufacturing plants” (Ex. P4, ¶¶39, 45), Dr.

  Pinal admitted that the claims of the ’901 patent, except claim 7, do not require any particular

  solvent or reagent. Ex. D9 at 52:22-54:7. Although Dr. Pinal’s statements were made in relation

  to the ʼ901 patent, the claims of the ʼ066 patent also lack such limitations. See Ex. 1 at claims.

         Dr. Ruffolo also attempts to distinguish the claimed inventions from the alleged

  “benchtop” scale of the prior art process of Moriarty. Ex. P4, ¶35. The ʼ066 patent claims do

  not require any particular quantity of treprostinil and claim 1 of the ʼ901 patent only requires at

  least 2.9 grams, which clearly is not a “multikilogram” quantity. Ex. 1 at claims; Ex. 2 at claim

  1. Moriarty reports producing as much as 441 grams of treprostinil and the “Former Process” of

  Example 6, which UTC has admitted is the Moriarty process3, yields ~535 grams of

  treprostinil—180 fold larger than the claimed 2.9 grams. Ex. D20 at 1902; Ex. 2 at 16:60. Dr.

  Pinal testified that “at least 2.9 grams” does not necessarily denote commercial scale production,

  as it would depend on the intended uses‒uses Dr. Pinal confirmed are not recited in claims 1 and




  3
    The PTAB, in its Final Written Decision invalidating U.S. Patent 8,497,393 (“the ’393 patent”)
  (Ex. D27)—a parent patent of the ’066 and ’901 patents with the same specification—found that
  the “Former Process” of Example 6 of the ʼ393 patent is the “process[] for preparing treprostinil
  according to Moriarty,” and that UTC used the Moriarty process to make commercial batches of
  treprostinil. Ex. D11 at 17, 34-35, 38. This decision was affirmed by the Federal Circuit.
  United Therapeutics Corp. v. SteadyMed Ltd., 702 F. App’x 990 (Fed. Cir. 2017). UTC
  admitted that the “Former Process” of Example 6 is “essentially the same” as the process
  disclosed in Moriarty. Ex. D4 at 66.


                                                    5
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 17 of 79 PageID #: 2691




  8 of the ʼ901 patent. Ex. D9 at 101:8-105:17, 109:16-112:8, 115:22-119:1. Clearly, the ʼ066 and

  ʼ901 patent claims are not limited to “commercial” products and processes.

  IV.    PERSON OF ORDINARY SKILL IN THE ART

         A.      Plaintiff’s Opening Position

         Because the ’066 and ’901 patents are directed to commercial manufacturing of

  pharmaceutical compositions and pharmaceutical products, a POSA as of the priority date,

  December 2007, would have been an experienced chemical engineer or process research chemist.

  Ruffolo Decl.,4 ¶ 48. This individual would have had 3-5 years of experience in the production

  and manufacture of pharmaceutical API and final drug product for pharmaceutical compositions

  and pharmaceutical products. Id. The POSA is not merely an experienced benchtop chemist,

  even one with substantial experience in medicinal chemistry, but rather, an individual with

  commercial-scale production knowledge and experience.

         B.      Defendant’s Answering Position

         The claims of the ʼ066 and ʼ901 patents are directed to “pharmaceutical composition[s],”

  “pharmaceutical batch[es],” and “pharmaceutical product[s]” containing treprostinil or its salt,

  and basic alkylation, hydrolysis, and salt formation steps to achieve such products. Exs. 1, 2 at

  claims. A person of ordinary skill in the art (POSA) at the time of the alleged invention would

  have a master’s degree or a Ph.D. in medicinal or organic chemistry, or a closely related field.

  Alternatively, a POSA would include an individual with a bachelor’s degree and at least five

  years of practical experience in medicinal or organic chemistry.




  4
   “Ruffolo Decl.” refers to the Declaration of Robert R. Ruffolo, Ph.D., served concurrently with
  UTC’s opening brief, attached as Exhibit P4.



                                                   6
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 18 of 79 PageID #: 2692




           UTC and Dr. Ruffolo argue a POSA must be one with “commercial-scale production

  knowledge and experience,” and exclude organic and medicinal chemists.5 Supra § IV.A, at 6;

  Ex. P4, ¶¶39, 48. Such experience is not needed as the asserted claims do not include limitations

  restricting their application to “commercial manufacturing” endeavors. Moreover, the patents

  are entirely directed to descriptions of organic chemical synthesis. The American Chemical

  Society describes organic chemistry as “the study of the structure, properties, composition,

  reactions, and preparation of carbon-containing compounds.” Ex. D23 at 1. Clearly, the ’066

  and ’901 patents are directed to the preparation of the carbon-containing compound, treprostinil.

  Dr. Ruffolo’s position that an organic chemist would not have the expertise to be a POSA are,

  therefore, undermined by the ʼ066 and ʼ901 patent claims.

  V.       DISPUTED CLAIM TERMS

           A.      Term 1: “a process”

             Plaintiff’s Proposed                  Defendant’s Proposed                 Patent(s) &
                Construction                           Construction                       Claims
      plain and ordinary meaning            “a process in which no purification ’066 patent,
                                            steps appear between alkylation and claims 1 and 8
                                            salt formation”

                   Representative claim – ’066 patent, claim 1:

                   A pharmaceutical composition comprising treprostinil or a
                   pharmaceutically acceptable salt thereof, said composition prepared by a
                   process comprising providing a starting batch of treprostinil having one or
                   more impurities resulting from prior alkylation and hydrolysis steps,
                   forming a salt of treprostinil by combining the starting batch and a base,
                   isolating the treprostinil salt, and preparing a pharmaceutical composition
                   comprising treprostinil or a pharmaceutically acceptable salt thereof from
                   the isolated treprostinil salt, whereby a level of one or more impurities found
                   in the starting batch of treprostinil is lower in the pharmaceutical
                   composition, and wherein said alkylation is alkylation of benzindene triol.


  5
   This position is also at odds with the fact that UTC’s own EVP of Chemical R&D and
  Production, Dr. Liang Guo, is an organic chemist.


                                                     7
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 19 of 79 PageID #: 2693




                 i.          Plaintiff’s Opening Position

                        1.      “a process” should be given its plain ordinary meaning

         “[C]laim construction begins with, and remains focused on, the language of the claims.”

  Biagro W. Sales, Inc. v. Grow More, Inc., 423 F.3d 1296, 1302 (Fed. Cir. 2005) (citation

  omitted). Claim terms are generally given their plain and ordinary meaning. Phillips, 415 F.3d

  at 1312-13. “[T]he ordinary and customary meaning of a claim term is the meaning that the term

  would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as

  of the effective filing date of the patent application.” Id. at 1313.

         Here, “a process” is a clear, straightforward, and understandable term. It is not given a

  special definition by the ’066 patent and does not need to be construed by the Court. See id. at

  1314 (“In some cases, the ordinary meaning of claim language as understood by a person of skill

  in the art may be readily apparent even to lay judges, and claim construction in such cases

  involves little more than the application of the widely accepted meaning of commonly

  understood words.”). The term “a process” is a commonly understood term that is readily

  understood by a POSA (Ex. P4, Ruffolo Decl., ¶ 50), and there is no need for the Court to

  construe this term.

                        2.      Liquidia’s construction improperly imports limitations

         Liquidia seeks to read into “a process” a limitation that “no purification steps appear

  between alkylation and salt formation.” The plain and ordinary meaning of the straightforward

  term “a process” does not include the additional limitation proposed by Liquidia. Id. at ¶ 51.

  Importantly, “a process” is followed by “comprising” in both relevant claims. The specification

  of the ’066 patent specifically defines “comprising” to mean “including but not limited to.” Ex.

  1 at col. 4:42-43 (D.I. 52-2 at 6). This specific definition is consistent with the plain and

  ordinary meaning of the term “comprising.” The transition phrase “comprising” “is generally

  understood to signify that the claims do not exclude the presence in the accused apparatus or




                                                     8
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 20 of 79 PageID #: 2694




  method of factors in addition to those explicitly recited.” Vivid Techs., Inc. v. Am. Sci. & Eng’g.,

  Inc., 200 F.3d 795, 811 (Fed. Cir. 1999); see also Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l.,

  LLC, No. 3:18-cv-01188-WHO, 2020 WL 3187950, at *3-4 (N.D. Cal. June 15, 2020). In view

  of the open-ended “comprising” transition phrase, a POSA would not understand “a process” to

  include the additional limitation proposed by Liquidia. Ruffolo Decl., ¶ 51. Indeed, because the

  specification specifically defines “comprising” to mean “including but not limited to,” Liquidia’s

  proposed limitation is contrary to the specific intent of the inventors when they used this term.

  See, e.g., Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1585 (Fed. Cir. 1996) (rejecting a

  claim construction that was contrary to the specific definition in the specification).

         Liquidia’s proposed construction stands in stark contrast to the construction it offered to

  the PTAB, which Liquidia claimed is “the same construction[] that would be appropriate in

  district court litigation.” See Ex. P1 (UTC_LIQ00049402-49480, IPR2020-00769, Paper No. 1)

  at UTC_LIQ00049423. In its petition for IPR, Liquidia argued that “[a] process therefore

  includes, but is not limited to, the recited process steps, and may include, without limitation, any

  other non-recited steps.” Id. at UTC_LIQ00049424. This IPR construction is entirely

  inconsistent with Liquidia’s currently-proposed construction, which seeks to expressly exclude

  certain steps. Liquidia was right the first time.

         Not only is Liquidia’s construction contrary to the plain meaning of the term, the

  limitation that Liquidia seeks to import—that “no purification steps appear between alkylation

  and salt formation”—is inconsistent with the preferred embodiments described in the

  specification. The specification discloses multiple instances where there are purification steps

  between alkylation and salt formation. For instance, Example 6 of the ’066 patent (column 15

  (D.I. 52-2 at 12)) shows significant purification following alkylation and before salt formation,

  including: filtering with Celite and washing with acetone (steps 9 and 10); “[r]emoval of

  impurities” with ethyl acetate (step 21); ethyl acetate extraction, water washing, sodium

  bicarbonate washing, brine washing (steps 23-26); and charcoal filtration (step 29). See also

  Ruffolo Decl., ¶ 53. Example 2 also describes purification steps following alkylation and before



                                                      9
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 21 of 79 PageID #: 2695




  hydrolysis, including: removing “impurities” with ethyl acetate (Ex. 1 at col. 11:25-26 (D.I. 52-2

  at 10)); washing and filtering (id. at 11:30-36); and filtering with “Celite® 545” (id. at 11:37-45).

  See also Ruffolo Decl., ¶ 54. Not only is Liquidia seeking to import claim limitations, but it is

  asking the Court to commit the “cardinal sin[]” of claim construction by importing claim

  limitations that contradict the patent specification. See Phillips, 415 F.3d at 1320; see also

  SIPCO, LLC V. Abb, Inc., No. 6:11–CV–0048 LED–JDL, 2012 WL 3112302, at *9 (E.D. Tex.

  July 30, 2012) (finding that proposed limiting construction “is contradicted by both the plain

  language of the claims and the structure of the claims”); Schering Corp. v. Mylan Pharms., Inc.,

  No. 09–6383 (JLL), 2011 WL 2446563, at *11 (D.N.J. June 15, 2011) (rejecting proposed

  construction that contradicted the understanding of a POSA and was not supported by the

  specification). Moreover, the specification uses the term “process” generically to describe both

  the prior art process and the claimed process. E.g., Ex. 1 at col. 15, Example 6 (D.I. 52-2 at 12)

  (comparing the “Former Process” to “Working example of the Process according to the present

  invention”) (emphasis added). Thus, Liquidia’s efforts to attach to specific limitations to “a

  process” is contrary to how the term is used throughout the patent.

         The Federal Circuit has often admonished against importing extraneous limitations,

  which means “read[ing some limitation] into a claim from the specification wholly apart from

  any need to interpret what the patentee meant by particular words or phrases in the claim.” E.I.

  du Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1433 (Fed. Cir. 1988); see

  also Jazz Pharms., Inc. v. Roxane Labs., Inc., No. 10-6108 (ES), 2012 WL 4103880, at *13

  (D.N.J. Sept. 14, 2012) (declining to construe term and giving it its ordinary and customary

  meaning where defendant’s construction “imports limitations and redundancies unnecessary to

  the fact-finder’s understanding of what dosage means in the context of this claim”). Here too, it

  would be an error for the Court to import Liquidia’s extraneous limitation into the

  straightforward term “a process.”

         Liquidia apparently bases its proposed claim construction on the improvement that the

  ’066 patent makes over the prior art “Former Process” described in Example 6 of the ’066 patent.



                                                   10
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 22 of 79 PageID #: 2696




  But this misapprehends the improvement described by the ’066 patent. Ruffolo Decl., ¶ 55. The

  process described and claimed in the ’066 patent, particularly the salt formation step, rendered

  the extra column chromatography steps in the prior art unnecessary. Ex. 1 at col. 15, Example 6

  (D.I. 52-2 at 12); Ruffolo Decl., ¶ 55. Although extra column chromatography steps are not

  necessary, a POSA would have understood that these steps were not prohibited by the claims

  (Ruffolo Decl., ¶ 52), similar to including an “irrelevant additive” into a drug formulation. See

  Sanofi-Aventis U.S. LLC. v. Sandoz, Inc., No. 07–2762 (JAP), 2010 WL 1049877, at *4 (D.N.J.

  Mar. 18, 2010). The salt formation step described in the ’066 patent is the key improvement

  over the prior art, and a POSA would have recognized it as such. Ruffolo Decl., ¶ 55. As long

  as the salt formation step was being performed (in addition to the other steps identified in the

  claims), a POSA would have understood that the claims were being practiced. Id.

         A court may permit claim terms to carry their plain and ordinary meanings where the

  opposing proposed construction erroneously reads a limitation into the claims. See Finjan, Inc.

  v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010); ActiveVideo Networks, Inc. v.

  Verizon Commc’ns, 694 F.3d 1312, 1326 (Fed. Cir. 2012) (“The district court did not err in

  concluding that these terms have plain meanings that do not require additional construction.

  ActiveVideo’s proposed construction erroneously reads limitations into the claims and the

  district court properly rejected that construction and resolved the dispute between the parties.”).

  Here, the plain and ordinary meaning of the term “a process” is the correct construction, and this

  Court should reject Liquidia’s improper attempt to import an additional limitation into this term.

                 ii.     Defendant’s Answering Position

         The “process” of claims 1 and 8 of the ’066 patent, when read in light of the claim

  language, specification, and UTC’s statements in the ’066 IPR, does not include a purification

  step between alkylation and salt formation steps. The Court’s construction of this phrase is

  relevant to Liquidia’s non-infringement. Liquidia provided UTC with documentary evidence

  establishing that the treprostinil in Liquidia’s LIQ861 undergoes column chromatography



                                                   11
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 23 of 79 PageID #: 2697




  purification after alkylation and before salt formation and thus cannot infringe. To justify its

  contrived infringement allegations, UTC now takes the opposite position from what it told the

  PTAB in the ’066 IPR.

                UTC told the PTAB:                                 UTC told this Court:

   “[t]his perspective is critical in the context of    A “POSA would not understand ‘a process’ to
   the claimed pharmaceutical composition, in           include the additional limitation proposed by
   which, e.g., no purification steps appear            Liquidia.” Supra § V.A.i.2, at 9.
   between alkylation and salt formation.”
   Ex. D4 at 55 (emphasis added).

         In the ʼ066 IPR, UTC contended the prior art did not permit large-scale synthesis, stating

  “[t]his perspective is critical in the context of the claimed pharmaceutical composition, in

  which, e.g., no purification steps appear between alkylation and salt formation.” Ex. D4 at 55

  (emphasis added). UTC also argued the ʼ066 patent “improves upon existing treprostinil

  synthesis” particularly “noting that ‘the purification by column chromatography is eliminated

  ….’” Id. at 33. In presenting secondary considerations to support the non-obviousness of the

  ʼ066 patent claims, UTC again pointed to the elimination of purification steps. Id. at 66. A

  POSA reading UTC’s statements would understand that the claimed “process” does not permit a

  purification step, particularly column chromatography, between alkylation and salt formation.

  Aylus, 856 F.3d at 1362 (“Regardless of when the statements are made during the [IPR]

  proceeding, the public is ‘entitled to rely on those representations when determining a course of

  lawful conduct, such as launching a new product or de-signing-around a patented invention.’”)

  (citation omitted).

         This lack of purification is consistent with the specification. In the “Detailed

  Description,” the ʼ066 patent confirms the absence of a purification step identifying the “present

  invention,” as one where “the purification by column chromatography is eliminated, thus the



                                                       12
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 24 of 79 PageID #: 2698




  required amount of flammable solvents and waste generated are greatly reduced.” Ex. 1 at 5:57-

  64 (emphasis added); id. at 6:4-7:31, 7:64-9:21.

         The patent “Examples” also confirm the claimed invention excludes a purification step

  prior to salt formation. Example 1, “Alkylation of Benzindene Triol,” states: “[t]he crude

  benzindene nitrile was used as such in the next step without further purification.” Id. at 10:36-

  37 (emphasis added). Example 2, “Hydrolysis of Benzindene Nitrile,” states: “[t]he filtrate

  (pale-yellow) was reduced to volume of 35-40 L by evaporation in vacuo at 50-55° C. for direct

  use in next step,” which is salt formation, as described in Example 3. Id. at 11:46-48 (emphasis

  added). No purification, including column chromatography, was performed before salt

  formation. Indeed, the specification’s only reference to any “purification” step is column

  chromatography. Ex. 1 at 5:62, Example 6 (Step 12), 17:28-29. Finally, Example 6 provides a

  “Comparison of the Former Process and a Working Example of the Process According to the

  Present Invention.” Id. at 15:1-17:25 (emphasis added). As show below, Example 6 identifies a

  single “Purification” step—Step No. 12. In the “Former Process,” “Purification” is performed by

  column chromatography, whereas the “Working example of the Process according to the present

  invention” includes “No column.” Id. at Example 6 (Step No. 12).




                                                  13
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 25 of 79 PageID #: 2699




         Emphasizing the advantages of the “present invention,” the specification concludes that

  “[t]he quality of treprostinil produced according to this invention is excellent. The purification

  of benzindene nitrile by column chromatography is eliminated.” Id. at 17:27-29 (emphasis

  added). A POSA reading the ’066 patent would understand that the claimed “process” does not

  permit a purification step between the alkylation and salt formation steps.

         During prosecution of the ’066 patent, UTC distinguished the claimed “process” over the

  prior art by emphasizing that the starting batch of treprostinil, as claimed, is not purified before

  salt formation. To overcome the Examiner’s obviousness rejection, UTC submitted documents




                                                   14
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 26 of 79 PageID #: 2700




  in the ʼ066 prosecution from the then-pending ’393 patent IPR (“’393 IPR”), a parent of the ’066

  patent. Ex. D12 at 4 (citing Patent Owner Response and Patent Owner’s expert declarations

  from IPR2016-00006). In the ’393 IPR Patent Owner Response, UTC stated that “Moriarty

  expressly discloses that the compound of formula (VI) from step (a) is purified” and that “the

  ’393 patent specifically distinguishes this limitation over the prior art.” Ex. D10 at 32 (citing

  Example 6 of the ’393 patent). In withdrawing the obviousness rejection during prosecution of

  the ’066 patent, the Examiner noted that “Moriarty fails to teach formation of the salt prior to

  purification of treprostinil in the process described on page 1902 [of Moriarty].” Ex. D13 at 2

  (emphasis added). Considering UTC’s clear statements regarding claim scope, and the

  Examiner’s express reliance on them, a POSA reading the prosecution history of the ’066 patent

  would understand that the claimed “process” of the ’066 patent cannot include a purification step

  between alkylation and salt formation.

         UTC’s criticisms of Liquidia’s proposed construction are meritless. First, UTC is

  incorrect that the inclusion of the open-ended transition phrase “comprising” overcomes its clear

  and unambiguous disavowal of claim scope to overcome the prior art. See supra § V.A.i.2, at 8-

  9; see Aylus, 856 F.3d at 1357, 1363-64 (finding patentee disclaimed claim scope of

  “comprising” claim); Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1326 (Fed. Cir. 2003)

  (same). Second, UTC’s contention that Liquidia’s proposed construction is “inconsistent” with

  statements made by Liquidia during the ’066 IPR Petition (see supra § V.A.i.2, at 9) ignores that

  UTC had not yet filed its Patent Owner Preliminary Response in which UTC unmistakably

  confirmed that the claimed process precludes a purification step. Third, UTC is incorrect that the

  specification uses the term “process” generically to describe both the prior art process and

  claimed process because the specification clearly denotes the prior art process as the “Former




                                                   15
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 27 of 79 PageID #: 2701




  Process” as compared to the “Process according to the present invention.” Ex. 1 at Example 6

  (emphasis added); see supra § V.A.i.2, at 10.

         Fourth, UTC’s reference to several steps of Example 6 in support of its allegation that

  “[t]he specification discloses multiple instances where there are purification steps between

  alkylation and salt formation” (see supra § V.A.i.2, at 9-10; see also Ex. P4, ¶¶52-54) directly

  conflict with (1) the statements UTC made, defining the claims scope to overcome prior art

  during prosecution and in the ’066 IPR and (2) the fact that the only “purification” step identified

  in the specification, is column chromatography. At the very least, a POSA would surely

  understand the claimed “process” does not permit column chromatography purification between

  alkylation and salt formation considering statements in the specification and made by UTC

  during prosecution and the ’066 IPR. See Ex. P4, ¶55 (“The salt formation step … renders

  column chromatography steps unnecessary.”); supra § V.A.i.2, at 10-11 (same).

         Lastly, UTC’s reliance on Sanofi-Aventis U.S. LLC v. Sandoz, Inc., No. 07-2762, 2010

  WL 1049877, at *4 (D.N.J. Mar. 18, 2020) is misplaced. See supra § V.A.i.2, at 11. If addition

  of a purification step between alkylation and salt formation were permitted, akin to an “irrelevant

  additive,” then UTC would not have expressly touted the elimination of purification before salt

  formation in the ’066 patent specification, prosecution history, and subsequent IPR as a basis of

  patentability to overcome the prior art. Ex. P4, ¶55.

         Claims 1 and 8 of the ’066 patent, when read in light of the specification, prosecution

  history, and subsequent IPR, cannot include a purification step between alkylation and salt

  formation.

                 iii.    Plaintiff’s Reply Position

         A “patentee is free to choose a broad term and expect to obtain the full scope of its plain

  and ordinary meaning[.]” Thorner v. Sony Comput. Entm’t Am., LLC, 669 F.3d 1362, 1367 (Fed.


                                                  16
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 28 of 79 PageID #: 2702




  Cir. 2012). The patent’s title explains the “process” is a “process to prepare Treprostinil, the

  active ingredient in Remodulin®”—UTC’s drug product. Ex. 1 at UTC_LIQ00000001. The

  patent states that “[o]ne embodiment provides for an improved process to convert benzidine triol

  to Treprostinil via salts of treprostinil and to purify treprostinil.” Id. The specification explicitly

  teaches that claims 1 and 8 are directed to “a process comprising” certain steps, meaning it

  “includ[es] but [is] not limited to” those steps. Id. at 4:41-42 (emphasis added). Although the

  specification does not expressly define the claim term “a process,” a POSA would understand its

  broad meaning to be consistent with the words of the patent. Ruffolo Decl., ¶50. The Court

  need not construe it.6

           Liquidia does not contend that a POSA would have trouble understanding the meaning of

  “a process.” In fact, Liquidia previously recognized a POSA would understand that “a process”:

                   includes, [1] but is not limited to, the recited process steps, and
                   [2] may include, without limitation, [3] any other non-recited steps.

  Ex. P1 at UTC_LIQ00049424 (emphasis added). Liquidia took that position in the ’066 IPR

  proceedings after reviewing all the evidence relevant to claim construction, i.e., the asserted

  claims, the specification, the prosecution history, and its own expert’s opinion. In fact, Liquidia

  represented this “same construction[] []would be appropriate in district court litigation.” Id. at

  UTC_LIQ00049423. Now, without any explanation for its reversal, Liquidia argues a POSA

  would understand “a process” to mean the opposite such that “no purification steps appear

  between alkylation and salt formation.” Resp. at 12.7 This reversal makes little sense because

  the inquiry remains the same: distilling “the meaning that [a process] would have to a person of



  6
   UTC’s construction here is consistent with the position it took in the IPR proceedings. See
  Ex. 6 at LIQ00083817-822.
  7
      “Resp. at _____” refers to Defendant’s Answering Position for the relevant term.


                                                    17
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 29 of 79 PageID #: 2703




  ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

  of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005).

          Liquidia’s proposed construction requires that “no purification steps appear between

  alkylation and salt formation.” Resp. at 12 (emphasis added). This construction is contrary to the

  claims, which recite “a process comprising”—i.e., a process including but not limited to the

  identified steps. Liquidia is wrong to add contradictory words that would expressly exclude any

  purification steps.

          Having previously conceded that a POSA would understand that “a process” “includes,

  but is not limited to, the recited process steps, and may include, without limitation, any other

  non-recited steps” (Ex. P1 at UTC_LIQ00049424), Liquidia now argues that the claim scope is

  narrowed by some of the “Examples” in the specification. Resp. at 13. But other examples in

  the specification repeatedly include purification steps between alkylation and salt formation.

  Ruffolo Decl., ¶¶51-54 (explaining that examples 1, 2, and 6 disclose such purification steps).

  The examples undercut Liquidia’s argument, and thus, “a POSA would have understood that

  purification steps could be utilized between the alkylation and salt formation steps if needed or

  desired.” Ruffolo Decl., ¶51.

          Having found no justification for its “no purification steps” argument, Liquidia again

  shifts positions and argues that “the claimed ‘process’ does not permit a purification step,

  particularly column chromatography, between alkylation and salt formation.” Resp. at 12

  (emphasis added). But this new argument fails for the same reason. Just as “a process

  comprising” claim includes but is not limited to certain steps; a POSA would understand that

  those claims do not exclude other purification steps such as “column chromatography” just

  because they are not expressly identified in the claim. As Dr. Ruffolo testified, “[a] POSA




                                                     18
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 30 of 79 PageID #: 2704




  would have recognized that one of the key improvements in the new manufacturing process

  described in the ’066 patent is the salt formation step which indicates that any extra column

  chromatography steps are not needed, but could still be performed if necessary or desired, along

  with all of the other purification steps that appear in the ’066 patent specification that occur

  between the alkylation and salt formation steps[.]” Ruffolo Decl., ¶55 (emphasis in original); see

  also ¶56 (explaining that “[i]t is common in process chemistry” “to re-purify specific batches of

  an API”) (emphasis added).

         Dr. Ruffolo’s testimony concerning a POSA’s understanding of “‘re-processing’ or

  ‘reworking’” treprostinil API is consistent with the language of the claims, the specification, the

  prosecution history, and is uncontested. Id., ¶56. Ignoring these facts, Liquidia seeks to

  transform the patentee’s claims from covering processes in which salt formation lowers

  impurities to covering processes that cannot include additional unidentified purification steps,

  irrespective of whether those additional purification steps remove any impurities. That is not

  what the patentee claimed and is not how a POSA would understand the claimed invention.

         Liquidia seeks to justify its new stance by arguing that the patentee disavowed additional

  purification steps. But any alleged disavowal must be “clear and unmistakable,” and the

  standard for finding disavowal is “exacting.” GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d

  1304, 1309 (Fed. Cir. 2014). Simply put, the patentee did not explicitly redefine “a process

  comprising” from its plain and ordinary meaning, nor did the patentee disavow its full scope.

         First, to support its distorted disavowal argument, Liquidia points to language concerning

  the relevant level of skill in the art. UTC explained that a POSA would have “experience in

  pharmaceutical production” and understand the claims require “highly pure products at batch

  scales.” Ex. D4 at LIQ00083868. Within context, UTC explained the POSA’s “perspective is




                                                   19
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 31 of 79 PageID #: 2705




  critical in the context of the claimed pharmaceutical composition, in which, e.g., no purification

  steps appear between alkylation and salt formation.” Id. A POSA would understand that while

  no purification steps expressly appear—i.e. are expressly identified—in the claims between the

  alkylation and salt formation steps, this absence in no way suggests that such steps must be

  excluded. UTC’s accurate observation of what “appears” in the claims does not come close to an

  unambiguous disavowal of claim scope.

         Second, UTC’s statement was made in the context of explaining that “Liquidia is wrong”

  for “erasing the differences between the claims of the ’393 and ’066 patents.” Id. at

  LIQ00083867. Liquidia repeats its mistake here. Liquidia attempts to apply statements

  concerning the ’393 patent, not at issue here, against the asserted ’066 patent. But dependent

  claim 8 of the ’393 patent, unlike the claims here, expressly excludes an additional purification

  step. Ex. D27 at Claim 8 (“The product of claim 1, wherein the process does not include

  purifying the compound of formula (III) produced in step (a).”) (emphasis added). The ’066

  patent lacks this express exclusion, and a POSA would not understand the claim language of the

  ’066 patent to require this exclusion. Ruffolo Decl., ¶55. In fact, the IPR filing Liquidia relies

  on specifically showed the difference in claim scope and that no such exclusionary limitation is

  present in the ’066 claims:




                                                   20
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 32 of 79 PageID #: 2706




  Ex. D4 at LIQ00083859 (showing no corresponding exclusion).

         Third, Liquidia misunderstands the law and misapprehends the specification’s context

  when it argues that the “present invention” requires that “the purification by column

  chromatography is eliminated.” Resp. at 12-13 (emphasis and citation omitted). The Federal

  Circuit has repeatedly held that, where “present invention” language refers to advantages and

  “preference[s],” it is not limiting. Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d 1354, 1361-62

  (Fed. Cir. 2010); Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 797-98 (Fed. Cir. 2019).

  Here, the specification identifies the elimination of column chromatography as one of many

  “examples” of unclaimed “advantages” of the invention. Moreover, it speaks of those

  advantages in the context of “large-scale synthesis,” which Liquidia urges is not a requirement of

  the claims. Ex. 1 at 5:57-64 (“The process according to the present invention provides

  advantages on large-scale synthesis over the existing method.”).

         Finally, Liquidia misapprehends the prosecution history, again conflating the claims of

  the ’066 and ’393 patents. Liquidia falsely suggests that UTC cited Ex. D10 at 32 to the

  Examiner during prosecution of the ’066 patent. Resp. at 15. It did not. Liquidia’s misquote is

  particularly egregious because, as Liquidia does elsewhere (id. at 48), Liquidia cites discussion

  of claims 8 and 16 of the ’393 patent that expressly prohibit the additional purification step—

  unlike the claims of the ’066 patent. This statement, from a wholly different context, was not

  relied on by UTC during prosecution and cannot constitute disavowal. See Ex. D12 at 4 (citing

  Ex. D10 at 12 (“Section III.C”) not Ex. D10 at 32). Accordingly, the Court should apply the

  plain and ordinary meaning for the well-understood claim term “a process.”

                 iv.     Defendant’s Sur-Reply Position

         UTC’s arguments that the claimed “process” does not include purification, particularly

  column chromatography, between alkylation and salt formation should be decisive as to the


                                                  21
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 33 of 79 PageID #: 2707




  meaning of “a process.” Supra § V.A.ii, at 11-16; Personalized Media Commc’ns, LLC v. Apple

  Inc., 952 F.3d 1336, 1340, 1346 (Fed. Cir. 2020); Sunovion Pharms., Inc. v. Teva Pharms. USA,

  Inc., 731 F.3d 1271, 1276-77 (Fed. Cir. 2013); Shire Dev., LLC v. Watson Pharm., Inc., 787 F.3d

  1359, 1366 (Fed. Cir. 2015). UTC’s walk-back of its unambiguous arguments should be viewed

  for what it is—a blatant attempt to maintain its litigation infringement positions despite having

  made the exact opposite arguments in order to avoid invalidity—and rejected by this Court.

  Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995) (“Claims may not

  be construed one way in order to obtain their allowance and in a different way against accused

  infringers.”). UTC’s argument that “appear” within the phrase “[t]his perspective is critical in

  the context of the claimed pharmaceutical composition, in which, e.g., no purification steps

  appear between alkylation and salt formation,” means not “expressly identified” in the claim is

  nonsensical, as this “critical” perspective would be unnecessary if the claim allowed for

  purification between these steps. Moreover, UTC did not make these statements to correct

  Liquidia’s error regarding the ʼ393 Patent (supra § V.A.iii, at 19-20), but instead to advocate for

  this claim scope before the PTAB (Ex. D4 at 55 (emphasis added))—a position UTC repeated in

  its ʼ901 IPR Patent Owner Response. Ex. D7 at 25, 58.

         Liquidia has not modified its position “without explanation.” UTC characterized its

  claims as excluding purification, particularly column chromatography, reinforced that position in

  its presentation of secondary considerations, and confirmed that position through Dr. Ruffolo’s

  declaration—all after Liquidia filed its Petition. Supra § V.A.ii, at 11-16; Ex. P4, ¶¶33, 55-56;

  Ex. D29 at 24-27. UTC is also incorrect that the transitional phrase “comprising” opens its

  claims to the purification and column chromatography steps it expressly excluded during

  prosecution, and argues now are “irrelevant.” Supra § V.A.ii, at 15-16; see Aylus, 856 F.3d,




                                                  22
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 34 of 79 PageID #: 2708




  1357, 1363-64; Omega, 334 F.3d, 1326. Consequently, Dr. Ruffolo even opines that

  “comprising” allows the claimed process to include additional steps that would make the claimed

  process less efficient, less green, and result in the use of more solvents, all undercutting the

  alleged distinctions UTC asserts its claimed process has over the prior art, distinctions UTC

  relies on in support of validity. Ex. D29 at 24-27; Ex. D30 at 71:3-76:4, 82:7-22. In fact,

  “[o]ther than something combusting or exploding such that you couldn’t use it at the end of the

  process,” Dr. Ruffolo was unable to identify any step that could not be encompassed by the

  claimed process. Ex. D30 at 76:18-77:18.

         Contrary to UTC’s characterizations, Liquidia’s construction does not exclude

  purification steps conducted after salt formation—the type of re-processing of “treprostinil API,”

  addressed by Dr. Ruffolo is different from the “purification of intermediates” excluded from

  specification and claims. Supra § V.A.iii, at 19-20; Ex. P4, ¶56; Ex. 1, Example 6 (steps 15-30

  “Treprostinil (intermediate)”); 17:38-40 (referring to “purification of intermediates.”).

         Liquidia did not “falsely suggest” that UTC cited certain pages of its ’393 Patent Owner

  Response to the Examiner of the ’066 patent. Supra § V.A.iii, at 21. UTC submitted the entire

  ’393 IPR Patent Owner Response to the Examiner. Ex. D12 at UTC_LIQ00003130; Ex. D10;

  Ex. D31, ¶¶71-72. The Examiner withdrew a prior art rejection relying on UTC’s elimination of

  purification before salt formation stating “Moriarty fails to teach formation of the salt prior to

  purification of treprostinil”—a statement UTC does not dispute. Ex. D13 at 2 (emphasis added).

         Lastly, UTC’s argument that the “present invention” language is non-limiting (supra §

  V.A.iii, at 21) ignores the specification’s reference to the present invention as a whole rather

  than as a “preference.” Ex. 1 at 5:62-64, 17:28-29; see Verizon Servs. Corp. v. Vonage Holdings

  Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007) (“When a patent…describes the features of the




                                                   23
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 35 of 79 PageID #: 2709




  ‘present invention’ as a whole, this description limits the scope of the invention.”) (citation

  omitted).



         B.      Term 2: “ambient temperature”

           Plaintiff’s Proposed                Defendant’s Proposed
                                                                                Patent(s) & Claims
              Construction                         Construction
   plain and ordinary meaning              “room temperature or, on            ’066 patent, claims 6
                                           average, 25° C”                     and 8; ’901 patent,
                                                                               claim 6

                 Representative claim – ’066 patent, claim 8:

                 A process of preparing a pharmaceutical product comprising treprostinil or
                 a pharmaceutically acceptable salt thereof, comprising alkylating a triol
                 intermediate of the formula:




                 hydrolyzing the resulting compound to form treprostinil, forming a salt of
                 treprostinil stable at ambient temperature, storing the treprostinil salt at
                 ambient temperature, and preparing a pharmaceutical product from the
                 treprostinil salt after storage, wherein the pharmaceutical product comprises
                 treprostinil or a pharmaceutically acceptable salt thereof.

                 i.        Plaintiff’s Opening Position

                      1.      “ambient temperature” should be given its plain and ordinary
                              meaning

         Ambient temperature is not given any special meaning in the specification of the ’066 or

  ’901 patents and is readily understandable to a POSA. Ruffolo Decl., at ¶ 58. Accordingly,




                                                   24
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 36 of 79 PageID #: 2710




  “ambient temperature” does not need to be construed by the Court. See Phillips, 415 F.3d at

  1324.

          Liquidia attempts to limit the construction of ambient temperature to 25 degrees Celsius

  “on average.” Liquidia’s proposed construction is unnecessarily limiting and accomplishes

  nothing helpful. Rosco, Inc. v. Velvac Inc., No. 11-117-LPS, 2012 WL 6028239, at *8 (D. Del.

  Dec. 4, 2012) (stating that “claim construction should not become an obligatory exercise in

  redundancy” (quotation omitted)); Input/Output, Inc. v. Sercel, Inc., No. 5:06-CV-236, 2008 WL

  5427982, at *10 (E.D. Tex. Apr. 28, 2008) (declining to provide constructions “where it would

  cause further confusion by introducing synonymous words that would themselves require

  construction or where providing a construction would improperly limit the scope of the claim”).

          Liquidia’s construction is an attempt to limit the construction of “ambient temperature” to

  25 degrees Celsius, on average. If the inventors wanted to limit the claims to 25 degrees Celsius,

  they could have done so. There is no support in the intrinsic evidence for such a construction.

  Rather, the inventors chose the broad term “ambient temperature,” which would not been

  understood by a POSA to be limited to 25 degrees. Instead, a POSA would have understood

  “ambient temperature” to be a much wider range of temperature. Ruffolo Decl., ¶¶ 61-62.

  Indeed, a POSA would have understood the range of “ambient temperature” to be as broad as

  starting from 1 degree Celsius, up to 30 degrees Celsius. Id. Liquidia’s proposed construction is

  unnecessarily narrow and contrary to the plain and ordinary meaning of this term.

                 ii.     Defendant’s Answering Position

          The intrinsic evidence requires that “ambient temperature” should be construed as “room

  temperature, or on average, 25 °C.” The Court’s construction of “ambient temperature” is

  relevant to non-infringement because Liquidia does not store the treprostinil used in LIQ861 at

  room temperature, or on average 25 °C. The treprostinil used to prepare LIQ861 is maintained,

  according to manufacturer and Liquidia specifications, under non-ambient refrigerated

  conditions, at 2 °C to 8 °C, protected from moisture and light. Trying to preserve infringement,



                                                  25
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 37 of 79 PageID #: 2711




  UTC now argues that “the practical definition of the term ambient temperature may extend from

  temperatures as low as 1 degree Celsius to as high as 30 degrees Celsius ….” See Ex. P4, ¶63;

  supra § V.B.i.1, at 24-25. UTC’s proposal finds no support in the intrinsic record, the plain and

  ordinary meaning, and is at odds with positions UTC took during prosecution.

         Neither the claims nor specification of the ’066 and ’901 patents provide a numerical

  value for ambient temperature. The shared specification discloses only that “[a]dditional

  advantages of this process are: (a) crude treprostinil salts can be stored as raw material at

  ambient temperature ….” See, e.g., Ex. 2 at 17:4-8. The ’066 and ’901 patents, however,

  incorporate prior art patents that support Liquidia’s proposed construction and refute UTC’s

  extension of ambient temperature to refrigerated conditions. U.S. Patent No. 4,306,075 states

  “[a]lkali metal carbonate or hydroxide are employed effectively at ambient temperature for this

  purpose. For example, potassium carbonate or hydroxide in aqueous methanol at about 25° C. is

  advantageously employed.” Ex. D2 at 18:60-64 (emphasis added); Ex. 2 at 1:28. U.S. Patent

  No. 6,809,223 states “[a]fter completion, the reaction was quenched by dropwise addition of

  methanol (5-8 ml) at -40° C. The resulting solution was allowed to attain ambient temperature

  (leaving overnight with stirring). The reaction was cooled to 0-10° C. ….” Ex. D3 at 12:8-12

  (emphasis added); Ex. 2 at 1:32-33. This intrinsic evidence “incorporated by reference to show

  how to practice the embodiments of the present invention,” clearly contrast ambient temperature

  to the cooled temperatures of 0-10° C. Ex. 2 at 1:34-35 (emphasis added).

         The ’066, ’901 and their parent patent, U.S. Patent No. 9,156,786 (the “’786 patent”) (Ex.

  3), all share a common specification, and during prosecution of the ’786 patent, UTC defined

  “ambient temperature” as 25°C. Specifically, UTC sought to distinguish its ’786 patent claims,

  requiring “storing the collected base addition salt,” from prior art by arguing that “[p]rior to the




                                                   26
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 38 of 79 PageID #: 2712




  present invention, treprostinil had to be refrigerated during storage … as it was not known that

  the salt form was more stable.” Ex. D14 at 7. The Examiner rejected UTC’s arguments because

  the ’786 patent claims were “not limited to storing at room temperature.” Ex. D15 at 5. In

  response, UTC amended claim 1 of the ’786 patent to specifically include an “ambient

  temperature” limitation—the same claim limitation present in the ’066 and ’901 patents. Ex.

  D16 at 2. UTC, argued in its reply that:

         Storing treprostinil in salt form provides unexpected advantages over storing
         treprostinil in the free acid form because treprostinil in the salt form is more stable
         at ambient temperature than free acid. Treprostinil in the free acid form is not
         stable at ambient temperature, such as 25°C.

  Id. at 6 (emphasis added). UTC also submitted the declaration of Dr. Liang Guo, EVP of

  Chemical R&D and Production at UTC, dated August 4, 2015. Ex. D17. Dr. Guo stated

  “[t]reprostinil diethanolamine salt is more stable than free acid treprostinil when stored at

  ambient temperature (25°C) based on a comparison of stability date for these two

  compounds.” Id., ¶7 (emphasis added). The Guo Declaration further explained “free acid

  treprostinil is not stable at ambient temperature over certain periods of time because of

  significant formation of dimer defects,” and “free acid treprostinil is usually stored and

  transported at lower temperatures, such as 2°C-8°C,” again contrasting refrigerated conditions

  (2°C-8°C) with the claimed ambient temperature. See id., ¶8. A POSA reading the prosecution

  history of the ’786 patent would understand “ambient temperature” to mean room temperature,

  or on average 25 °C. Given the shared specification and identical claim term, the prosecution

  history of the’786 patent constitutes intrinsic evidence to the “ambient temperature” term in the

  ’066 and ’901 patents. The Federal Circuit has made clear that “[w]hen multiple patents derive

  from the same initial application, the prosecution history regarding a claim limitation in any

  patent that has issued applies with equal force to subsequently issued patents that contain the



                                                   27
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 39 of 79 PageID #: 2713




  same claim limitation.” Biovail Corp. Int’l v. Andrx Pharms., Inc., 239 F.3d 1297, 1301 (Fed.

  Cir. 2001) (citations omitted); see also E.I. du Pont de Nemours & Co. v. Unifrax I LLC, No. 14-

  1250-RGA, 2016 WL 158031, at *8 (D. Del. Jan. 13, 2016) (concluding that parent patent

  constituted intrinsic evidence for claim construction), aff’d, 921 F.3d 1060, 1070-71 (Fed. Cir.

  2019) (relying on parent patent as intrinsic evidence for claim construction); Infinity Comput.

  Prods., Inc. v. Oki Data Ams., Inc., 987 F.3d 1053, 2021 WL 476067, at *5 (Fed. Cir. Feb. 10,

  2021) (“A statement made during prosecution of related patents may be properly considered in

  construing a term common to those patents.”) (citation omitted).

         Statements made by UTC during the ’901 IPR further confirm “ambient temperature”

  means room temperature, or on average 25 °C. See Aylus, 856 F.3d at 1361. UTC submitted the

  declaration of Rodolfo Pinal in support of its ’901 Patent Owner Response. Ex. D8. Dr. Pinal’s

  declaration equates ambient temperature with room temperature or on average 25 °C, and

  specifically distinguishes ambient temperature from refrigerated temperatures included in UTC’s

  “plain and ordinary meaning” construction stating:

         That the pharmaceutical batch of the ʼ901 patent is stable to storage [sic] at ambient
         temperatures is, alone, a highly valuable pharmaceutical improvement over
         previously known routes for accessing treprostinil, considering that not having to
         constantly maintain refrigeration or freezer temperatures lowers the cost of
         storage and drastically decreases the complexity of material transportation. See
         EX2028 (the ’623 application prosecution history), 0193 (“Treprostinil in the free
         acid form is not stable at ambient temperature, such as 25°C.”), 0194 (noting,
         specifically that the anhydrous form of treprostinil is not stable at room
         temperature, and instead forms dimers upon standing, thus requiring treprostinil
         to be “refrigerated for storage and transport,” and “shipped with ice packs to
         maintain low (2°C-8°C) temperatures”), 0197-0203 (providing the declaration of
         Dr. Liang Guo, comprising stability studies to support this assertion).

  Id., ¶91 (emphasis added); see also id., ¶¶81, 275. In making these statements, Dr. Pinal

  specifically relied on the Guo Declaration. Id. UTC’s own IPR expert, and his reliance on the




                                                  28
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 40 of 79 PageID #: 2714




  Guo Declaration, further establishes that “ambient temperature” is room temperature, or on

  average 25 °C, and not refrigerated temperatures.

           Even Dr. Ruffolo confirms Liquidia’s proposed construction that “ambient temperature”

  means “room temperature or, on average, 25 °C.” See Ex. P4, ¶60. Dr. Ruffolo explains that a

  POSA reading the USP8 understands that it “defines ambient temperature as room temperature,

  which spans the temperature range from 20-25 degrees Celsius ….” Ex. P4, ¶60. He further

  states that the World Health Organization (“WHO”) “also defines ambient temperature as room

  temperature, which according to the WHO spans the temperature range from 15-25 degrees

  Celsius, or up to 30 degrees Celsius depending on climacteric conditions ….” Id.9

           In an attempt to expand the numerical range of “ambient temperature” to encompass

  temperatures as low as 1°C, UTC and Dr. Ruffolo rely on extrinsic evidence including “the

  PMDA (i.e,. [sic] the Japanese ‘FDA’) ….” See supra § V.B.i.1, at 24-25; Ex. P4, ¶61. The

  document Dr. Ruffolo cites is not from the Japanese “FDA,” but instead a website article

  credited to “Hemander” and dated April 7, 2017. Ex. P4, ¶61; Ex. D28. Even here, the portion

  allegedly from the Japanese Pharmacopeia does not use the term “ambient temperature,” and

  unlike the USP, to which, Dr. Ruffolo explains, “the FDA requires that pharmaceutical

  manufacturers adhere,” this document does not state that in Japan, “room temperature” is also

  referred to as “ambient temperature.” Ex. P4, ¶¶60-61. The 2017 “Hemander” article cannot




  8
   Dr. Ruffolo cites to the May 1, 2017 version of USP Monograph 659 “Packaging and Storage
  Requirements,” which is not prior art to the ʼ066 and ʼ901 Patents. Nonetheless, the 2006
  version of USP Monograph states: “Room temperature — The temperature prevailing in a
  working area.” Ex. D25 at 10. And the 2006 USP defines “the usual and customary working
  environment” as “20° to 25°.” Id.
  9
      Dr. Ruffolo’s declaration, and the USP and WHO citations constitute extrinsic evidence.


                                                   29
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 41 of 79 PageID #: 2715




  displace the intrinsic evidence defining “ambient temperature” as “room temperature, or on

  average 25 °C.

                   iii.   Plaintiff’s Reply Position

         The term “ambient temperature” is easily understood and does not require construction. A

  POSA would understand the variance permitted by “ambient temperature” in the context of global

  commercial pharmaceutical manufacturing. And the parties agree “[n]either the claims nor

  specification of the ’066 and ’901 patents provide a numerical value for ambient temperature.”

  Resp. at 26. Importing numerical limitations into the claims that the patentee intentionally chose

  not to include, as Liquidia proposes, risks avoidable claim narrowing from extrinsic sources.

  Ruffolo Decl., ¶¶ 61-62.10

         No intrinsic evidence supports Liquidia’s artificial narrowing of the “ambient temperature”

  to only an “average of 25 ˚C.” Nor is there evidence of a clear disavowal of other temperatures.

  Thorner, 669 F.3d at 1365-67. Liquidia proposes that the Court rewrite the claims to mean “room

  temperature or, on average, 25 ˚C,” but provides no explanation for what—if any—temperature

  range would actually be permitted or what time period would be used to determine the proposed

  “average” temperature. Simply, Liquidia’s proposed definition, “does not represent the plain and

  ordinary meaning of the term, nor does it fit any of the regulatory definitions for ambient

  temperature.” Ruffolo Decl., ¶60.

         A POSA would also understand that “ambient temperature” does not equate to “room

  temperature” because “ambient temperature” is a term with particular regulatory meaning. Id.,

  ¶¶59-62. What is ambient in one lab will be different than ambient in another and it is likely that



  10
    UTC’s construction here is consistent with the position it took in the IPR proceedings. See
  Ex. D4 at LIQ00083817-822; see Ex. D7 at LIQ00084506-510.


                                                  30
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 42 of 79 PageID #: 2716




  neither lab actually “average[s], 25 ˚C.” Id. (citing regulatory definitions spanning, 1-30, 15-25,

  and 25-30 degrees Celsius). The patentee is entitled to the full claim scope, which properly

  accounts for variance in manufacturing conditions and regulatory requirements throughout the

  world.

           Liquidia attempts to limit the ’066 and ’901 patents by statements made during

  amendments to the ’786 patent, but these statements both are consistent with UTC’s position and

  highlight the problem with Liquidia’s numerical limitation. Resp. at 26-27. For example, UTC

  highlighted the “unexpected advantage[]” of “[s]toring treprostinil in the salt” because “treprostinil

  in the salt form is more stable at ambient temperature than free acid.” Ex. D16 at LIQ00084192.

  UTC’s statement is accurate and would not be understood by a POSA as limiting the stability of

  treprostinil salt to only at “room temperature or, on average, 25˚ C.”

           The parties, agree that an ambient temperature range includes 25 ˚C. And a POSA would

  understand that “when drugs are stable under the ambient temperature ranges designated by the

  USP and/or the WHO (i.e., 15-25 degrees Celsius, and potentially up to 30 degrees Celsius

  depending upon climacteric conditions) … these drugs will also be stable when stored at ambient

  temperatures that are lower than the USP and WHO ambient temperature ranges, for example the

  ambient temperature range specified by the PMDA (i.e., 1-30 degrees Celsius).” Ruffolo Decl.,

  ¶62.     For example, Dr. Pinal’s notes the advantage of “not having to constantly maintain

  refrigeration or freezer temperatures,” which confirms a POSA’s understanding that a range of

  ambient temperatures is permissible for forming and storing treprostinil salt.            Ex. D8 at

  LIQ00084619 (¶91) (emphasis added). A POSA would appreciate that “a drug that is stable at

  ambient temperature will remain stable at all times throughout production and storage in the supply

  chain.” Ruffolo Decl., ¶62.




                                                   31
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 43 of 79 PageID #: 2717




         Because a POSA would understand the plain and ordinary meaning of “ambient

  temperature,” “[n]either the claims nor specification . . . provide a numerical value for ambient

  temperature” (Resp. at 26).     Liquidia’s proposed construction “go[es] against all accepted

  definitions of the term” (Ruffolo Decl., ¶63), and the Court should construe “ambient temperature”

  to have its plain and ordinary meaning.

                 iv.     Defendant’s Sur-Reply Position

         As opposed to UTC’s construction, Liquidia’s construction of “ambient temperature” is

  supported by intrinsic evidence, including prior art incorporated in the specification, which is not

  addressed by either UTC or Dr. Ruffolo. Supra §§ V.B.iii, at 30; V.B.ii, at 25-27. Statements

  from the prosecution of the ’786 patent and the ’901 IPR confirm Liquidia’s construction. Supra

  § V.B.ii, at 25-29.

         UTC is incorrect that the ʼ786 patent’s prosecution history is “consistent with [its]

  position.” Supra § V.B.iii, at 31 (citing Ex. D16 at LIQ00084192). UTC argued and submitted

  the Guo declaration to overcome prior art, arguing “ambient temperature” referred to a

  temperature of about 25°C‒—not the broad range UTC now seeks. Supra § V.B.ii, at 26-28.

  UTC avoids addressing its arguments and the Guo Declaration, which addresses how a POSA

  understands “ambient temperature.”

         UTC continues to contend the Japanese PMDA defines “ambient temperature” to include

  from “1-30 degrees,” but Dr. Ruffolo admitted that it does not address “ambient temperature.”

  Supra § V.B.iii, at 30-31; Ex. D30 at 109:14-110:9. Moreover, Dr. Ruffolo acknowledged that

  the WHO’s definition of “ambient temperature” excludes temperatures below 15°C11 and UTC



  11
    Dr. Ruffolo did not address any of Liquidia’s evidence in his Supplemental Declaration. Ex.
  P5.


                                                  32
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 44 of 79 PageID #: 2718




  admits that the USP/WHO define “ambient temperature” as between “15° to 25°C..up to 30°C.”

  Ex. D30 at 109:14-110:9, 112:23-113:11; supra § V.B.iii, at 31-32. With respect to Hemander,

  which formed the basis for UTC’s construction, Dr. Ruffolo acknowledged that Hemander is

  neither peer-reviewed nor prior art, that he did not review source material cited in Hemander

  before submitting his opening declaration, and did not know whether the source material cited in

  Hemander was in effect in December 2007. Ex. D30 at 95:16-106:20. Given these oversights,

  Dr. Ruffolo’s declaration should be given no weight.

         Finally, Dr. Pinal’s statement concerning “the advantage of ‘not having to constantly

  maintain refrigeration or freezer temperatures’” supports Liquidia’s construction as it

  distinguishes “ambient temperature” from refrigerated or freezing temperatures.12 Supra §§

  V.B.iii, at 31-32; V.B.ii, at 28-29. Dr. Ruffolo has also referred to “ambient temperature” as

  25°C. Ex. D32 at 135. (“At normal ambient temperatures (25° C), caudal blood flow is

  minimal.”) (emphasis added).

         C.      Term 3: “stored” / “storing” / “storage”

          Plaintiff’s Proposed                  Defendant’s Proposed                Patent(s) &
             Construction                           Construction                      Claims
   “require that the stored material      the claim terms are indefinite        ’066 patent, claims
   possesses stability sufficient to                                            6 and 8; ’901
   allow manufacture and which                                                  patent, claim 6
   maintains integrity for a sufficient
   period of time to be useful for the
   preparation of a pharmaceutical
   composition or a pharmaceutical
   product”




  12
    UTC’s argument at page 31 of its Reply that drugs can be stored at temperatures below
  “ambient” is immaterial as the claims expressly require storage of treprostinil at “ambient
  temperature.” Ex. 1, claims 6, 8; Ex. 2, claim 6.


                                                  33
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 45 of 79 PageID #: 2719




                 Representative claim – ’066 patent, claim 8:

                 A process of preparing a pharmaceutical product comprising treprostinil or
                 a pharmaceutically acceptable salt thereof, comprising alkylating a triol
                 intermediate of the formula:




                 hydrolyzing the resulting compound to form treprostinil, forming a salt of
                 treprostinil stable at ambient temperature, storing the treprostinil salt at
                 ambient temperature, and preparing a pharmaceutical product from the
                 treprostinil salt after storage, wherein the pharmaceutical product
                 comprises treprostinil or a pharmaceutically acceptable salt thereof.

                 i.        Plaintiff’s Opening Position

                      1.      UTC’s construction of “stored” / “storing” / “storage” is
                              supported by the intrinsic evidence

         A POSA would have understood these terms to require stability of the material being

  stored in a batch quantity in the context of commercial pharmaceutical manufacturing. As the

  patent specifications explain, “stable” compounds are those “which possess stability sufficient to

  allow manufacture and which maintain the integrity of the compound for a sufficient period of

  time to be useful for the purposes detailed herein.” Ex. 1 at col. 4:57-63 (D.I. 52-2 at 6); Ex. 2

  (’901 patent) at col. 5:4-10 (D.I. 52-2 at 19). Thus, these terms require the treprostinil salt to be

  “stable at ambient temperature,” further requiring that the material being stored be stable after

  storage such that the stored material maintains integrity for a sufficient period of time to be

  useful for the purposes of commercially preparing pharmaceutical product on a large scale,

  including preparing “treprostinil by simple acidification.” Ex. 1 at col. 17:32-36 (D.I. 52-2 at

  13); Ex. 2 at col. 17:4-8 (D.I. 52-2 at 25).




                                                    34
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 46 of 79 PageID #: 2720




         Based on the claims and the description in the specifications, a POSA would have

  understood that the terms “stored” / “storing” / “storage” are related to the stability of the

  treprostinil made according to the claims. Even beyond the claims, a POSA would have

  understood the ability of an API or drug product to be stored at ambient temperature to be related

  to its stability. Ruffolo Decl., ¶ 66. The more stable the compound, the longer it can be stored,

  which is important for pharmaceutical manufacturing. Id. And stability is directly related to

  temperature – less stable drugs must be stored at controlled temperatures, such as frozen or

  freeze dried. Id. Such requirements make pharmaceutical manufacturing much more difficult,

  and require additional equipment, cost, and time. Id. An API or drug product that can be stored

  at ambient temperature necessarily is stable at the full range of ambient temperatures and does

  not need to be stored frozen or freeze dried. Id., ¶¶ 66-67. As stated in the patent specifications,

  stable compounds are compounds that can be stored at ambient temperature because they

  “possess stability sufficient to allow manufacture and which maintains the integrity of the

  compound for a sufficient period of time to be useful for” the preparation of a pharmaceutical

  composition or a pharmaceutical product. Ex. 1 at col. 4:57-63 (D.I. 52-2 at 6).

         Notwithstanding the disclosure and context provided in the patents regarding the

  “stored,” “storing,” and “storage” terms, Liquidia contends that these terms are indefinite. A

  claim is indefinite if, when “read in light of the specification delineating the patent, and the

  prosecution history,” it “fail[s] to inform, with reasonable certainty, those skilled in the art about

  the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).

  “Any fact critical to a holding on indefiniteness, moreover, must be proven by the challenger by

  clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366 (Fed. Cir.

  2003). However, the Federal Circuit has instructed that invalidity arguments should only be

  considered if the court concludes, after applying all the available tools of claim construction, that

  the claim is still ambiguous. See Phillips, 415 F.3d at 1327.

         It is unclear why Liquidia alleges that these claim terms are indefinite. Indeed, when

  Liquidia sought Inter Partes Review of the ’066 and ’901 patents, Liquidia proposed



                                                    35
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 47 of 79 PageID #: 2721




  constructions for certain terms, “which are the same constructions that would be appropriate in

  district court litigation.” Ex. P1 at UTC_LIQ00049423 (emphasis added); see Ex. P2

  (UTC_LIQ00059721-59802, IPR2020-00770, Paper No. 1) at UTC_LIQ00059743 (emphasis

  added). These terms did not include “stored” / “storing” / “storage.” Id. Despite now claiming

  that these terms have no discernable meaning, Liquidia had no problems arguing that the prior art

  disclosed these limitations in its IPR petitions. Ex. P1 at UTC_LIQ00049450, 49454-55, 49471,

  49475-77; Ex. P2 at UTC_LIQ00059768-70, 59792-95. Thus, the argument that these terms

  now lack any discernable meaning rings hollow.

         UTC did propose construction for these terms, and the Patent Trial & Appeal Board

  (“PTAB”) adopted precisely the construction that UTC proposes.

                 [A]ccording to Patent Owner, we should construe the terms
                 “stored”/“storing”/“storage” to “require that the stored material possesses
                 stability sufficient to allow manufacture and which maintains integrity for
                 a sufficient period of time to be useful for the preparation of a
                 pharmaceutical composition or a pharmaceutical product.” Based on the
                 current record, we find Patent Owner’s argument persuasive, and for
                 purposes of this Decision, adopt its proposed construction of
                 “stored”/“storing”/“storage.”

  Ex. P3 (UTC_LIQ00049380-49396, IPR2020-00769, Paper No. 7) at UTC_LIQ00049387

  (citations omitted). The PTAB readily understood the meaning of these claim terms, and a

  POSA would have understood these terms to “require that the stored material possesses stability

  sufficient to allow manufacture and which maintains integrity for a sufficient period of time to be

  useful for the preparation of a pharmaceutical composition or a pharmaceutical product.”

                 ii.     Defendant’s Answering Position

         The terms “stored,” “storing,” and “storage” from claims 6 and 8 of the ’066 patent and

  claim 6 of the ’901 patent, are indefinite at least because (1) UTC and its own experts have

  offered different definitions of the terms and (2); UTC’s proposed construction improperly

  conflates two independent concepts—storage and stability.

         A patent is invalid for indefiniteness if its claims, read in light of the specification, and



                                                   36
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 48 of 79 PageID #: 2722




  the prosecution history, fail to inform with “reasonable certainty” those skilled in the art about

  the scope of the invention. Nautilus, 572 U.S. at 901; Infinity Comput. Prods., 2021 WL 476067,

  at *5 (“Indefiniteness may result from inconsistent prosecution history statements where the

  claim language and specification on their own leave uncertainty that, if unresolved, would

  produce indefiniteness.”). As explained herein, UTC and its experts have offered inconsistent

  constructions of the these terms, rendering the terms indefinite.

         The ’066 and ’901 patents’ shared specification provides no certainty or guidance with

  respect to the meaning of the terms. Outside the claims, the term “stored” appears a single time

  in the specification—“crude treprostinil salts can be stored as raw material at ambient

  temperature ….” See, e.g., Ex. 2 at 17:5-6. UTC proposed inconsistent definitions for the terms

  during prosecution of the parent ’786 patent and during the ’066 and ’901 IPRs and this

  litigation, as indicated in the table below.

           UTC’s Construction                               UTC’s Construction in
         ’786 Patent File History                    ’066 and ’901 IPR and this Litigation

                                             “require that the stored material possesses stability
                                             sufficient to allow manufacture and which maintains
   “a period of at least three months”       integrity for a sufficient period of time to be useful for
   Ex. D16 at 6 (citing Ex. D17, ¶6).        the preparation of a pharmaceutical composition or a
                                             pharmaceutical product” Dkt. 52-1 at 6-7; Ex. D4 at 9;
                                             see also Ex. D5 at 11.

         During prosecution of the parent ’786 patent,13 UTC and its expert, Dr. Guo defined

  “stored” and “storing” to distinguish its claims from the prior art. Ex. D17, ¶6. UTC stated that

  “‘storing’ in the context of ‘preparing a pharmaceutical product’ would be understood by one of




  13
    Like the ’066 and ’901 patents, the ’786 patent includes the claim terms “storing” and
  “storage” (Ex. D1 at claims 1, 9), and, thus, the prosecution history applies with equal force.
  Biovail, 239 F.3d at 1301.


                                                    37
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 49 of 79 PageID #: 2723




  ordinary skill in the art to mean a period of at least three months,” and criticized the Examiner

  for applying a broader interpretation of “storing.” Ex. D16 at 6 (emphasis added). UTC also

  submitted the Guo Declaration, which stated that “a person working in the field of

  pharmaceutical chemistry would know that the term ‘stored’ in the context of storing a drug

  substance to be used for preparing a pharmaceutical product means storing for at least three

  months.” Ex. D17, ¶6 (emphasis added). Dr. Guo also stated that a POSA reading the sentence

  “crude treprostinil salts can be stored as raw material at ambient temperature,” would “recognize

  that the term ‘stored’ in this statement means stored for a period of at least three months.” Id.

         After prosecution of the ʼ786 patent was completed, and after Liquidia filed its ʼ066 and

  ʼ901 IPR petitions, UTC proposed a different construction in the context of the ʼ066 and ʼ901

  IPRs and here, which lacks the three-months limitation and imposes a new stability limitation.14

  UTC’s abandonment of the three-month storage requirement for purposes of the IPRs is

  surprising given that it continues to rely on the Guo Declaration to distinguish the ʼ901 patent

  claims from the prior art. See Ex. D8, ¶¶81, 91, 275.

         UTC’s inconsistent definitions of “stored,” “storing,” and “storage” render the claim

  terms indefinite. Teva Pharms., 789 F.3d at 1344-45 (holding claim term indefinite where

  patentee used two inconsistent definitions during prosecution of related patents sharing same

  specification); Infinity Comput. Prods., Inc. v. Oki Data Ams., Inc., No. 18-463-LPS, 2019 WL

  2422597, at *4-6 (D. Del. June 10, 2019) (“[A] person of ordinary skill in the art would not be

  reasonably certain as to which of the patentee’s two inconsistent definitions of ‘passive link’ is



  14
    UTC’s argument that the terms stored/storing/storage cannot be indefinite in light of
  Liquidia’s ʼ066 and ʼ901 IPR petitions (see supra § V.C.i.1, at 35-36), ignores the fact that
  UTC’s inconsistent constructions of these terms, resulting in indefiniteness, occurred after
  Liquidia filed its petitions.


                                                   38
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 50 of 79 PageID #: 2724




  used in the claims, rendering the claims indefinite.”), aff’d, 2021 WL 476067, at *8. UTC’s

  experts, Dr. Guo and Dr. Ruffolo considered the same terms in the context of the same shared

  specification and arrived at two different definitions, resulting in the public having no notice as

  to whether “storage” does or does not require stability, or whether it does or does not require a

  three month time period. Here, given the lack of guidance in the specification and the two

  inconsistent constructions, a POSA would not be reasonably certain as to which of UTC’s

  definition is correct.

          UTC’s attempt to conflate “storage” and “stability,” two separate concepts, and its

  unwillingness to do the same in the Guo Declaration, further renders the claim terms indefinite

  and violates the well-settled rule that “when a patent claim does not contain a certain limitation

  and another claim does, that limitation cannot be read into the former claim in determining either

  validity or infringement.” SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1122 (Fed.

  Cir. 1985) (en banc). Claim 8 of the ’066 patent expressly includes the term “stable.” UTC’s

  and Dr. Ruffolo’s attempt to import the shared specification’s definition of “stable” into its

  proposed construction of “storage” impermissibly renders the claim term redundant. See supra

  § V.C.i.1, at 34-35; Ex. P4, ¶¶67-70. Moreover, looking at the same evidence, UTC’s prior

  expert, Dr. Guo, did not include a “stability” limitation in the definition of storage and instead

  only required a time limitation of three months, whereas Dr. Ruffolo did the exact opposite. Ex.

  D17, ¶6; Ex. P4, ¶71. And both proposed definitions run counter to the plain and ordinary

  meaning of “storage” as “[a]ny method of keeping raw materials, chemicals…while awaiting

  use, transportation, or consumption.” Ex. D22 at 1180. The fact that two of UTC’s own experts,

  reviewing the same exact material, provide two very different constructions for the same terms

  renders these terms indefinite.




                                                   39
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 51 of 79 PageID #: 2725




                 iii.    Plaintiff’s Reply Position

         The terms “stored,” “storing,” and “storage” would be understood by a POSA to “require

  that the stored material possesses stability sufficient to allow manufacture and [] maintains

  integrity … for a sufficient period of time to be useful for the preparation of a pharmaceutical

  composition or pharmaceutical product.” Ruffolo Decl., ¶71. The claim language itself

  demonstrates that the claims require storage and stability sufficient for manufacturing a

  pharmaceutical composition/product. See Phillips, 415 F.3d at 1314 (noting “the context in

  which a term is used in the asserted claim can be highly instructive” and that “the use of a term

  within the claim provides a firm basis for construing the term”). For example, claim 8 of the

  ’066 patent requires forming a salt of treprostinil that is “stable.” Ex. 1 at Claim 8. The claims

  require that stability is maintained through “storing the treprostinil salt” and “preparing a

  pharmaceutical product from the Treprostinil salt after storage.” Id. (emphasis added). After

  reviewing the relevant claims, specifications, and prosecution history, this is precisely the

  construction the PTAB found during the IPR for this patent. Ex. P3, UTC_LIQ00049387

  (adopting construction).15

         A POSA would understand that “[s]tability upon storage is critical to pharmaceutical

  manufacturing” and that one could not manufacture a pharmaceutical product if the treprostinil

  salt compound became instable prior to preparation. Ruffolo Decl., ¶66. Therefore, the claims

  require stability from treprostinil salt formation, during storage, and through “preparing [the]

  pharmaceutical product.” Ex. 1 at Claim 8. The claims necessarily link stability to storage and a

  POSA would understand that “‘stored’/‘storing’/‘storage’ are all related to and dependent upon



  15
    UTC’s construction here is consistent with the position it took in the IPR proceedings. See
  Ex. D4 at LIQ00083821-822; see Ex. D7 at LIQ00084509-510.


                                                   40
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 52 of 79 PageID #: 2726




  drug stability.” Ruffolo Decl., ¶66. The specification defines “stability” as “sufficient to allow

  manufacture and which maintains the integrity of the compound for a sufficient period of time to

  be useful for [manufacturing].” Ex. 1 at 4:57-63; Ex. 2 at 5:4-10 (emphasis added). A POSA

  would understand that in the context of pharmaceutical manufacturing storage requires “stability

  sufficient to allow manufacture and which maintains integrity … for a sufficient period of time

  to be useful for the preparation of a pharmaceutical composition or pharmaceutical product.”

  Ruffolo Decl., ¶¶68-71.

         Nonetheless, Liquidia asserts the claim terms “stored,” “storing,” and “storage” are

  indefinite. Liquidia does not come close to presenting clear and convincing evidence that a

  POSA would have no reasonable certainty as to the meaning of these common terms in the

  commercial pharmaceutical manufacturing context. In fact, Liquidia offers no evidence at all,

  beyond unsupported attorney argument, to rebut Dr. Ruffolo’s expert opinion. This alone is fatal

  to Liquidia’s indefiniteness argument.

         Liquidia contends that UTC offered “inconsistent constructions,” but the statements at-

  issue are wholly consistent. Resp. at 37. As noted, a POSA would understand “that the terms

  ‘stored’/‘storing,’/‘storage’ are known to be related to the stability of a drug or drug product.”

  Ruffolo Decl., ¶66 (emphasis added). Accordingly, Dr. Guo’s statement that “storing” would

  mean for a period of at least “three months,” in context of the claims, is not “the exact opposite”

  of having stability sufficient to allow manufacture. Resp. at 39. Moreover, Dr. Pinal expressly

  considered Dr. Guo’s opinions in evaluating the claims. See Ex. D8 at LIQ00084613, 619-620,

  702 (¶¶81, 91, 275); see also Ex. D9 at LIQ00084755 (122:12-22). As Dr. Ruffolo explained,

  storage and stability of API for pharmaceutical manufacture are “related.” Ruffolo Decl., ¶66.

  They are not, as Liquidia claims, “two separate concepts.” Resp. at 39. Accordingly, a POSA




                                                   41
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 53 of 79 PageID #: 2727




  would understand storage for “at least a three months” as consistent with stability for a sufficient

  period for the preparation of a pharmaceutical composition/product.

         Finally, Liquidia’s complaint that reading storage and stability together as related

  concepts is somehow “redundant” is odd. Id. The fact that claim 8 of the ’066 patent requires

  that the treprostinil salt be “stable” at formation is in no way “redundant” with a requirement that

  it remain stable through storage and preparation of the pharmaceutical product. By Liquidia’s

  view, the claim terms without any construction are indefinite and provide “no notice” of their

  meaning. But Liquidia also asserts that understanding storage and stability to be related (as a

  POSA would) makes them redundant. Id. This makes little sense—the terms cannot each be

  indefinite alone but redundant together. Again, the PTAB did not find the “storage” terms to be

  incapable of construction and adopted the construction UTC proposes here. Ex. P3,

  UTC_LIQ00049387.

                 iv.     Defendant’s Sur-Reply Position

         UTC’s contention that Liquidia lacks “evidence” to rebut Dr. Ruffolo’s declaration

  ignores the fact that Dr. Ruffolo’s declarations do not address Dr. Guo’s definition of “storage,”

  and thus do not reconcile the conflicting definitions.

         UTC’s rationale to explain away this discrepancy, by arguing that Dr. Guo’s definition

  implicitly requires stability, is wrong. Supra § V.C.iii, at 41-42. Dr. Ruffolo and Dr. Guo

  reviewed the same specification, the same term, “stored,” and offered different constructions.

  Dr. Ruffolo requires “stability sufficient to allow manufacture” for a “sufficient period of time.”

  Dr. Guo requires a specific time period (minimum of “at least three months”) with no stability

  requirement. Supra § V.C.ii, at 37-38; Ex. D17, ¶6. Dr. Ruffolo’s testimony confirms the two

  constructions are inconsistent: when asked whether his definition included a three month time

  period, Dr. Ruffolo stated that his construction included no specific time requirement and that “it


                                                   42
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 54 of 79 PageID #: 2728




  could be longer, maybe, and it certainly could be shorter than [the] three months.”16 Ex. D30 at

  169:19-170:9. Dr. Ruffolo further testified that the specifications do not provide storage

  conditions beyond ambient temperature. Id. at 163:6-18. He also did not know what a

  “sufficient period” would be for treprostinil or how stable treprostinil needs to be to satisfy the

  claim under his construction. Id. at 156:17-158:16. Dr. Ruffolo’s testimony confirms the

  conflict between UTC constructions and further establishes both the term and UTC’s litigation

  construction are indefinite.

         Finally, UTC’s reliance on ʼ066 Patent claim 8 to argue the claims require both stability

  and storage is inapplicable as claim 8 separately requires stability and storage. Supra § V.C.ii, at

  39-40. Claims 6 of the ʼ066 and ʼ901 Patents, however, do not recite “stability,” thereby

  establishing the difference between “stability” and “storage.” Ex. 1, claim 6; Ex. 2, claim 6;

  supra § V.C.ii, at 39-40. Moreover, when asked about claim 8 of the ʼ066 Patent, which plainly

  requires “storing the treprostinil salt” and “preparing a pharmaceutical product from the

  treprostinil salt after storage,” Dr. Ruffolo testified that actual storage was not required. Ex.

  D30 at 129:2-136:21. Dr. Ruffolo’s positions conflict with UTC’s ’901 IPR sur-reply, which

  relies on storage of treprostinil salt, which is “used for later,” to distinguish the claims from the

  prior art. Ex. D33, 18 (emphasis added). Dr. Ruffolo’s testimony regarding UTC’s construction

  of these terms strains credulity, highlights the discrepancies between UTC’s competing

  constructions, and further supports that the terms are indefinite.




  16
    Dr. Ruffolo’s testimony is inconsistent with UTC’s arguments that “storing” cannot include
  “some time elapses between preparation of a compound and its use” but instead understood by a
  POSA “to mean a period of at least three months.” Ex. D16 at 6.


                                                    43
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 55 of 79 PageID #: 2729




         D.      Term 4: “pharmaceutical batch”

           Plaintiff’s Proposed                    Defendant’s Proposed                Patent(s) &
              Construction                             Construction                      Claims
   “a specific quantity of treprostinil     “pharmaceutical batch made               ’901 patent,
   (or its salt) that is intended to have   according to the process recited in      claims 1-4, 6,
   uniform character and quality,           steps (a) – (d) and optionally (e),      and 8
   within specified limits, and is          wherein no purification steps appear
   produced according to a single           between alkylation and salt
   manufacturing order during the           formation”
   same cycle of manufacture, wherein
   the uniform character and quality is
   such that it still contains impurities
   resulting from the method by which
   it is produced”


                 Representative claim – ’901 patent, claim 1:

                 A pharmaceutical batch consisting of treprostinil or a salt thereof and
                 impurities resulting from (a) alkylating a benzindene triol, (b) hydrolyzing
                 the product of step (a) to form a solution comprising treprostinil, (c)
                 contacting the solution comprising treprostinil from step (b) with a base to
                 form a salt of treprostinil, (d) isolating the salt of treprostinil, and (e)
                 optionally reacting the salt of treprostinil with an acid to form treprostinil,
                 and wherein the pharmaceutical batch contains at least 2.9 g of treprostinil
                 or its salt.

                 i.        Plaintiff’s Opening Position

                      1.      UTC’s construction for “pharmaceutical batch” should be
                              adopted by the Court

         UTC’s construction of the term “pharmaceutical batch” is how a POSA would have

  understood this term in view of the claims, ’901 patent specification, and prosecution history.

  UTC’s construction is consistent with the qualities of a pharmaceutical batch of material –

  namely its uniform character and quality, produced with sufficient volume in a single

  manufacturing cycle, with the impurities resulting from the method of synthesis. In essence,

  those are the relevant aspects that differentiate a “pharmaceutical batch” from “a batch.”




                                                   44
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 56 of 79 PageID #: 2730




         A POSA would have known that 21 C.F.R. 210.3(b)(2) defines “batch” as “a specific

  quantity of a drug or other material that is intended to have uniform character and quality, within

  specified limits, and is produced according to a single manufacturing order during the same cycle

  of manufacture.” Ruffolo Decl., ¶ 75. A POSA would have further recognized that the

  manufacturing process described and claimed in the ’901 patent produced a treprostinil product

  with markedly lower impurities than the Former Process. Id. at ¶ 89. And a POSA would have

  recognized that the markedly lower impurities in the product produced by the method of the ’901

  patent are the result of the salt formation step that was such a dramatic improvement over the

  Former Process. Id.

         Consistent with this understanding, a POSA would have understood that a pharmaceutical

  batch would involve sufficient quantities to use in pharmaceutical settings, and that the synthesis

  of that material would carry with it the impurities associated with the synthesis process. And the

  specification is consistent with this understanding. Example 6 of the ’901 patent compares an

  “Example of the Process According to the Present Invention,” which is a commercial

  manufacturing process, to the “Former Process,” which is a drug development process. Ex. 2 at

  col. 15:27-29 (D.I. 52-2 at 24); see also Ruffolo Decl., at ¶¶ 84-86. A POSA would have

  recognized that drug development and commercial manufacturing processes are completely

  different processes and would not have been seen to be equivalent or synonymous with each

  other. Ruffolo Decl., at ¶¶ 83, 86. In the comparison in Example 6, the “Former Process,”

  which was based on Moriarty 2004,17 was disclosed as producing sub-kilogram quantities of

  treprostinil with a batch size of 500g. Ex. 2 at col. 15:38 (D.I. 52-2 at 24). In contrast, the

  process disclosed and claimed in the ’901 patent was disclosed as producing multi-kilogram

  quantities of treprostinil – with a batch size of 5 kg. Id. A POSA would have understood that

  multi-kilogram quantities of treprostinil would have been needed to meet the increased needs for

  commercial manufacturing. Ruffolo Decl., ¶¶ 77-81. Accordingly, the claimed process would

  17
   D.I. 52-2 at 123-124 (UTC_LIQ00006759-6765, Appl. No. 14/754,932, August 11, 2016
  Amendment and Response at UTC_LIQ00006762-63).


                                                   45
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 57 of 79 PageID #: 2731




  have been understood by a POSA to constitute a pharmaceutical batch, while the Former Process

  would not. Id. at ¶ 86.

         Further, the comparison in Example 6 shows that process disclosed and claimed in the

  ’901 patent results in a product with higher purity than the Former Process. Ex. 2 at col. 16:63

  (D.I. 52-2 at 24) (Purity of 99.9% for the claimed process, compared to purity of ~99.0% for the

  Former Process). A POSA would have recognized that the higher purity of the process claimed

  in the ’901 patent compared to the Former Process, combined with greatly increased batch size,

  distinguishes the pharmaceutical batch claimed in the ’901 patent from the product produced by

  the Former Process. As explained in the prosecution history of the ’901 patent, “a

  pharmaceutical batch produced according to steps (a)-(e) of claim 1 is different from the product

  produced by the process described in Moriarty 2004.” D.I. 52-2 at 124 (Appl. No. 14/754,932,

  August 11, 2016 Amendment and Response at UTC_LIQ00006763).

         Liquidia again tries to read into the term “no purification steps appear between alkylation

  and salt formation.” A POSA would not have understood “pharmaceutical batch” to include the

  extra limitations proposed by Liquidia. Ruffolo Decl., ¶ 92. As discussed supra (§V.A.i), the

  ’901 patent discloses “purification steps . . . between alkylation and salt formation” in Examples

  2 and 6. Thus, Liquidia’s proposed construction is contradicted by the specification and should

  not be adopted by the Court. E.g., SIPCO, 2012 WL 3112302, at *9.

         Furthermore, the novel salt formation step rendered the column chromatography step in

  the Former Process unnecessary and irrelevant – there was no longer any need for column

  chromatography because the salt formation step provided a product with purity of 99.9%. Ex. 2

  at col. 16:63 (D.I. 52-2 at 24); see also Ruffolo Decl., ¶ 92. Any extra column chromatography

  steps before salt formation would have been like adding an inactive ingredient to a

  pharmaceutical composition. Sanofi-Aventis, 2010 WL 1049877, at *4.

         In view of the understanding of a POSA, the claims, specification, and prosecution

  history of the ’901 patent, a POSA would have understood “pharmaceutical batch” to mean “a

  specific quantity of treprostinil (or its salt) that is intended to have uniform character and quality,



                                                    46
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 58 of 79 PageID #: 2732




  within specified limits, and is produced according to a single manufacturing order during the

  same cycle of manufacture, wherein the uniform character and quality is such that it still contains

  impurities resulting from the method by which it is produced.”

                 ii.     Defendant’s Answering Position

         The “pharmaceutical batch” of claims 1-4, 6, and 8 of the ’901 patent, when read in light

  of the claim language, specification, and UTC’s statements in the ’901 IPR, is made according to

  a process that does not include a purification step between the alkylation and salt formation

  steps. To justify its continued infringement allegations here, UTC again takes a position on the

  claimed process opposite of what it told the PTAB in the ’901 IPR.

               UTC told the PTAB:                                  UTC told this Court:

   “This perspective is critical in the context of    A “POSA would not have understood
   the claimed pharmaceutical composition, in         ‘pharmaceutical batch’ to include the extra
   which, e.g., no purification steps appear          limitations proposed by Liquidia.” Supra
   between alkylation and salt formation.”            § V.D.i.1, at 46; Ex. P4, ¶¶92-93.
   Ex. D5 at 56 (emphasis added).

         Just like the ’066 IPR, in the ’901 IPR, UTC told the PTAB that the prior art did not

  permit large-scale synthesis, and that “[t]his perspective is critical in the context of the claimed

  pharmaceutical composition, in which, e.g., no purification steps appear between alkylation and

  salt formation.” Ex. D5 at 56 (emphasis added). UTC, in its Patent Owner Preliminary

  Response, further emphasized absence of purification, including column chromatography, as a

  benefit of the claimed invention. Id. at 35. In its brief here, UTC argued column

  chromatography used in the “Former Process” of Example 6 is “unnecessary and irrelevant”

  given the salt formation step currently claimed. Supra § V.D.i.1, at 47; see also Ex. P4, ¶92.

  These statements confirm that the claimed process of making the pharmaceutical batch does not

  permit a purification step between alkylation and salt formation. See Aylus, 856 F.3d at 1362.




                                                     47
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 59 of 79 PageID #: 2733




         Moreover, a plain reading of claims 1-4, 6, and 8 does not permit a purification step

  between alkylation and salt formation. See Phillips, 415 F.3d at 1314 (“[T]he claims themselves

  provide substantial guidance as to the meaning of particular claim terms.”). Claim 1 of the ’901

  patent is directed to a pharmaceutical batch of treprostinil and impurities resulting from a series

  of process steps (a)-(e). The process steps described in Claim 1 do not include a purification

  step. Claim 2-4, and 6 are directed to a pharmaceutical product or preparing a pharmaceutical

  product from the pharmaceutical batch in Claim 1, while Claim 8 recites the same process steps

  (a) to (d) and optionally (e) as Claim 1. Claims 2-4, 6, and 8 thus similarly lack a purification

  step. Thus, a plain reading of the claims does not permit a purification step between alkylation

  and salt formation.

         As discussed, supra at Section V.A.ii in the context of “process,” the lack of a

  purification step, as proposed by Liquidia’s construction is also consistent with the shared patent

  specification. These disclosures from the shared specification apply equally here.

         As they did during the ’066 patent prosecution, UTC again, during the ’901 patent

  prosecution, distinguished the claimed process for making the pharmaceutical batch over the

  prior art by emphasizing that the starting batch of treprostinil is not purified before salt

  formation. Indeed, UTC made the same arguments in the ʼ901 patent prosecution as the ʼ066

  patent prosecution, relying on the same documents from the ʼ393 IPR to argue that the prior art

  (Moriarty) taught purification before salt formation, whereas the ʼ393 claims do not. See Ex.

  D18 at 4-5; Ex. D10 at 32 (citing Example 6 of the ʼ393 patent); Ex. D27 at claims; see also

  SectionV.A.ii, supra. The Examiner withdrew the rejection of the ’901 patent claims in view of

  UTC’s arguments. Ex. D19 at 2. Thus, considering UTC’s clear and unambiguous statements

  regarding claim scope and reliance on its ʼ393 IPR arguments, a POSA reading the prosecution




                                                    48
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 60 of 79 PageID #: 2734




  history of the ’901 patent would understand that the claimed pharmaceutical batch cannot result

  from a process with a purification step between alkylation and salt formation.

         UTC’s construction is also improper because it imports a definition from an FDA

  regulation, 21 C.F.R. § 210.3, —never referenced by the patents‒and only introduces additional

  undefined terms that never appear in the specification— “uniform character and quality,” “single

  manufacturing order,” or “same cycle of manufacture.” Supra § V.D.i.1 at 44-45. UTC and Dr.

  Ruffolo attempt to distinguish a “batch” from a “pharmaceutical batch” by arguing that

  “pharmaceutical” denotes commercial character. Supra § V.D.i.1 at 45-46; Ex. P4, ¶75.

  Without support, they refer to the “Former Process” of Example 6 as a “drug development

  process,” and the Process of the invention as a “commercial manufacturing process.” Supra §

  V.D.i.1 at 45-46; Ex. P4, ¶¶84-86. To begin with, “Former Process” was UTC’s prior

  commercial process for making treprostinil, a process disclosed in Moriarty, and confirmed by

  the PTAB. See Ex. D11 at 17, 18, 35 (discussing the purity of “commercial batches of

  Moriarty”), 38. UTC’s argument also ignores the specification’s definition of

  “[p]harmaceutically acceptable”—“useful in preparing a pharmaceutical composition that is

  generally safe, non-toxic and neither biologically nor otherwise undesirable and includes being

  useful for veterinary use as well as human pharmaceutical use”—which includes no mention of

  “commercial.” Ex. 2 at 5:27-31. For this reason, “pharmaceutical” cannot afford commercial

  character when modifying “batch.” Even UTC’s own IPR expert, Dr. Pinal, agreed that

  “pharmaceutical” does not denote commercial character. Ex. D9 at 112:12-115:20.

         Dr. Pinal also contradicted UTC’s attempts to distinguish development batches from

  commercial batches when he testified that Example 6’s use of the term “batch” would denote




                                                 49
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 61 of 79 PageID #: 2735




  “pharmaceutical batch” to a POSA. Id. at 94:12-95:4. Indeed, Example 6 identifies the

  treprostinil of both the Former Process and the Process according to the invention as a “batch.”




         Finally, UTC alleges that the purity of the treprostinil made according to the invention is

  higher than the purity made by the Moriarty “Former Process,” thereby distinguishing a “batch”

  and a “pharmaceutical batch.” Supra § V.D.i.1 at 46. UTC made this exact argument during the

  ʼ393 IPR, which the PTAB rejected, and the Federal Circuit affirmed, because batches of

  treprostinil made according to the Moriarty “Former Process” were as pure, if not more pure,

  than treprostinil made according to the claimed invention. Ex. D11 at 38; SteadyMed, 702 F.

  App’x at 990; see also Ex. D26 at 8 (“‘higher average purity’ is not a limitation in the challenged

  claims of the ʼ901 patent.”) (citation omitted). There is simply no basis for UTC’s construction,

  which improperly imports commercial scale and FDA regulatory guidance.

         A POSA would understand that Claims 1-4, 6, and 8 of the ’901 patent, when read in

  light of the specification, prosecution history, and subsequent IPR, cannot include a purification

  step between alkylation and salt formation, and UTC is now estopped from arguing that Claim 1-

  4, 6, and 8 could include a purification step.




                                                   50
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 62 of 79 PageID #: 2736




                 iii.    Plaintiff’s Reply Position

         A POSA would understand the term “pharmaceutical batch” read in light of the claims,

  specification, and prosecution history to have the meaning proposed by UTC and adopted by the

  PTAB. This definition is consistent with claims 1-9 of the ’901 patent, which includes a

  pharmaceutical batch and “impurities” resulting from the manufacture of the pharmaceutical

  batch. See Phillips, 415 F.3d at 1314 (“the use of a term within the claim provides a firm basis

  for construing the term”). This definition is also consistent with the specification and file history

  of the ’901 patent. See Resp. at 44-47; Ruffolo Decl., ¶¶72-93.18

         Liquidia’s stance that “pharmaceutical batch” excludes any “purification step between the

  alkylation and salt formation” (Resp. at 47) does not align with the patents’ descriptions. See id.

  at 46; Ruffalo Decl., ¶92 (“this has no justification based on the claims, patent specification or

  prosecution history of the ’901 patent, and ignores the fact that at least eight purification steps

  already exist between the alkylation and salt formation steps denoted in the ’901 specification”).

  By ignoring the fact that the specification includes various examples with purification steps

  between alkylation and salt formation, Liquidia’s construction is contrary to the patentee’s intent,

  and cannot be the correct construction. See OSRAM GmbH v. Int’l Trade Comm’n, 505 F.3d

  1351, 1358 (Fed. Cir. 2007) (“a claim interpretation that would exclude the inventor’s device is

  rarely the correct interpretation.”) (citation and quotation marks omitted). Liquidia argues that

  because the extra column chromatography step is “unnecessary and irrelevant” to the claims, the

  claimed process “does not permit” such a step. Resp. at 47. The fact that a step may be

  unnecessary does not mean it is prohibited. Liquidia’s position does not comport with logic or



  18
    UTC’s construction here is consistent with the position it took in the IPR proceedings. See
  Ex. 9 at LIQ00084507-508.


                                                    51
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 63 of 79 PageID #: 2737




  the law. See Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32 (Fed. Cir. 2004) (“while

  ‘consisting of’ limits the claimed invention, it does not limit aspects unrelated to the invention”).

           Similarly, Liquidia argues that claims 1-4, 6, and 8 lack extra purification steps and

  therefore “do[] not permit a purification step between alkylation and salt formation.” Resp. at

  48. The overreach of Liquidia’s argument is clear when considering claim 8 of the ’901 patent,

  which recites “[a] method of preparing a pharmaceutical batch as claimed in claim 1,

  comprising” various steps. Ex. 2 at Claim 8 (emphasis added). The plain reading of claims 1

  and 8 together is that claim 1 is directed towards the pharmaceutical batch, while dependent

  claim 8 is directed towards the method of preparing the pharmaceutical batch claimed in claim

  1. When claim 8 describes the method of preparing the pharmaceutical batch, it uses the open

  term “comprising” when reciting the claimed steps, and thus includes but is not limited to those

  steps.

           If Liquidia’s construction of “pharmaceutical batch” were accepted, it would improperly

  strike the word “comprising” and limit claim 8’s open method to a narrower scope than that

  recited in the patent. Such a construction would fail to give proper weight to words and context

  of the claims. See Smith & Nephew, Inc. v. Ethicon, Inc., 276 F.3d 1304, 1311 (Fed. Cir. 2001)

  (“A claim is not defective when it states fewer than all of the steps that may be performed in

  practice of an invention.”); see, e.g., Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,

  1271 (Fed. Cir. 1986) (method as practiced can include steps in addition to those stated in the

  claim). Liquidia’s contention does not account for the context of method claims where

  infringement arises when all of the steps of a claimed method are performed, regardless of

  whether the infringer also performs additional steps. See, e.g., Vivid Techs., Inc. v. Am. Sci. &




                                                    52
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 64 of 79 PageID #: 2738




  Eng’g, Inc., 200 F.3d 795, 811 (Fed. Cir. 1999) (inclusion of steps in addition to those stated in

  the claim does not avoid infringement).

         As discussed, Liquidia’s reliance on IPR statements made to support the requisite level of

  skill in the art and distinguish the claims at issue from the claims of the ’393 patent is misplaced.

  Ex. D5 at LIQ00083788 (“e.g., no purification steps appear between alkylation and salt

  formation”). Liquidia again misconstrues this language to manufacture a disavowal argument in

  hopes of excluding purification steps from the claims. This argument fails for the same reasons

  discussed above. While it is beneficial that column chromatography need not be performed in

  some of the embodiments, recognition of a benefit does not equate to a prohibition on

  performing column chromatography.

         Notably, UTC’s proposed construction to the PTAB for the term “pharmaceutical

  composition” has remained consistent, whereas it is Liquidia that again changes positions. UTC

  maintains—as both before this court and before the PTAB—that a POSA would not have

  understood “pharmaceutical batch” to include the extra limitations proposed by Liquidia. At the

  PTAB, Liquidia asserted that “[f]or the purposes of resolving this IPR, Petitioner does not

  believe construction of claim terms is required. All terms should be given their plain and

  ordinary meaning in the art as of December 2007.” Ex. P2 at UTC_LIQ00059743-744; see also

  Ex. P6 at UTC_LIQ00049725 (¶35) (Liquidia’s expert asserting “I have reviewed the claims of

  the ’901 patent. I believe a person of ordinary skill in the art would understand each of the claim

  terms to take on its plain and ordinary meaning.”).

         Liquidia’s other criticisms are of no moment. Liquidia resists UTC’s extrinsic evidence,

  including relevant sections of the C.F.R. and expert testimony providing context as to a POSAs

  understanding. This evidence is consistent with the intrinsic evidence. Liquidia misconstrues




                                                   53
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 65 of 79 PageID #: 2739




  Dr. Pinal’s testimony (Ex. D9 at LIQ00084748 (94:12-95:4)) in order to further its position

  (Resp. at 49). Dr. Pinal testified that “batch” in the context of the ’901 patent, means

  pharmaceutical batch—he did not testify that generally “batch” and “pharmaceutical batch” were

  interchangeable, nor did he say anything about a POSA’s understanding of a prior art disclosure

  of a “batch.” Ex. D9 at LIQ00084748 (94:12-95:4). Finally, Liquidia again misapprehends the

  prosecution history, this time conflating the claims of the ’901 and ’393 patents. As with the

  ’066 patent, Liquidia falsely suggests that UTC cited Ex. D10 at 32 to the Examiner during

  prosecution of the ’901 patent. Resp. at 48-49. Liquidia’s citation and argument is misleading

  because it takes out of context statements concerning claims 8 and 16 of the ’393 patent that

  expressly prohibit the additional purification step—unlike the claims of the ’901 patent. Indeed,

  UTC did not rely on these statements (Ex. D10 at 32) and in fact directed the Examiner only to

  Ex. D10 at 12 during prosecution of the ’901 patent. See Ex. D18 at 4-5 (citing Ex. D10 at 12

  (“Section III.C”) not Ex. D10 at 32). There was no disavowal.

                 iv.     Defendant’s Sur-Reply Position

         UTC cannot avoid its unambiguous prosecution and ’901 IPR statements that the

  “claimed pharmaceutical batch compositions” are made by a process in which “purification is

  excluded between alkylation and salt formation” (Ex. D7 at 25 (emphasis added)), nor can it

  ignore the specification’s repeated emphasis that column chromatography is eliminated (Ex. 2 at

  6:9-12, 16:66-17:1). See supra V.D.ii, at 47-48. Indeed, while UTC asserts this statement was

  made to support its definition of a POSA (supra § V.D.iii, at 53), UTC actually repeated this

  argument to overcome prior art in the ʼ901 IPR and to support its alleged secondary

  considerations in the IPR and here—negating its argument that the term “comprising” in claim 8

  permits purification between alkylation and salt formation. Supra § V.D.iii, at 52-53; Ex. D7 at

  58 (“Rather, the POSA must have been motivated to combine the prior art in the way claimed in


                                                   54
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 66 of 79 PageID #: 2740




  the ʼ901 patent (e.g., not purified before salt formation)….”), 67; Ex. D29 at 24, 26. These

  statements‒never addressed by Dr. Ruffolo‒are dispositive of the issue.

         UTC’s construction is not supported by its own extrinsic evidence. Supra § V.D.iii, at

  53-54. Dr. Ruffolo admitted that 21 C.F.R. §210.3 had no requirement that the batch contain

  impurities, he was unaware of any circumstance where the FDA required impurities, and

  couldn’t imagine the agency doing so. Ex. D30 at 200:22-201:10. UTC’s alleged distinction

  between a development batch and a “commercial” pharmaceutical batch is belied by its own

  reply and Dr. Ruffolo’s deposition. UTC noted, and Liquidia agrees, Dr. Pinal testified that

  “batch” in the context of the ʼ901 Patent means “pharmaceutical batch,” (supra § V.D.iii, at 53-

  54; Ex. D9 at 94:19-95:4), and thus the use of “batch” to describe both the “Former Process” and

  the “Process” according to the invention would be consistent. Supra § V.D.ii, at 49. And despite

  admitting that the “Former Process” of Example 6, yielding 535g of treprostinil, was used

  commercially by UTC, and the “Former Process” and “new” claimed process used the same

  treprostinil release specification, Dr. Ruffolo rejected that 535g was commercial scale. (Ex. D30

  at 211:2-19.) Yet, when asked whether 2.9g of treprostinil would be large-scale, he claimed to

  not know. (Id. at 206:24-208:7) Dr. Ruffolo’s desire to read in a commercial, large-scale

  limitation into “pharmaceutical batch” (Ex. P4, ¶¶75-76, 78-86, 91), while ignoring the express

  2.9g limitation that runs contrary to his position is inconsistent, lacks credibility, and should be

  given no weight.

         UTC also mistakenly asserts that “Liquidia argue[d] that because the extra column

  chromatography step is ‘unnecessary and irrelevant’ to the claims, the claimed process ‘does not

  permit’ such a step.” Supra § V.D.iii, at 51-52. Liquidia explained, rather, that UTC’s

  statements that column chromatography is “unnecessary and irrelevant” further confirm that the




                                                   55
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 67 of 79 PageID #: 2741




  claimed process of making the pharmaceutical batch does not permit a purification step between

  alkylation and salt formation. Supra § V.D.ii, at 47-48. As such, UTC’s reliance on Norian

  Corp. v. Stryker Corp., 363 F.3d 1321 (Fed. Cir. 2004) is misplaced. Supra § V.D.iii, at 51-52.

  If a purification step was “unrelated to the invention,” then UTC would not have expressly touted

  the elimination of purification steps between alkylation and salt formation as an advantage

  distinguishing the claims from the prior art. See Ex. D7 at 5, 25, 58, 67; Ex. D5 at 35; Ex. 2 at

  6:9-12, 16:66-17:1.

         E.      Term 5: “contacting the solution comprising treprostinil from step (b) with a
                 base to form a salt of treprostinil”

        Plaintiff’s Proposed           Defendant’s Proposed Construction              Patent(s) &
           Construction                                                                 Claims
   plain and ordinary meaning        “contacting the solution comprising          ’901 patent, claims
                                     treprostinil from step (b) with a base to    1 and 8
                                     form a salt of treprostinil, wherein the
                                     salt is formed without isolation of
                                     treprostinil after alkylation and
                                     hydrolysis”

                 Representative claim – ’901 patent, claim 1:

                 A pharmaceutical batch consisting of treprostinil or a salt thereof and
                 impurities resulting from (a) alkylating a benzindene triol, (b) hydrolyzing
                 the product of step (a) to form a solution comprising treprostinil, (c)
                 contacting the solution comprising treprostinil from step (b) with a base to
                 form a salt of treprostinil, (d) isolating the salt of treprostinil, and (e)
                 optionally reacting the salt of treprostinil with an acid to form treprostinil,
                 and wherein the pharmaceutical batch contains at least 2.9 g of treprostinil
                 or its salt.

                 i.        Plaintiff’s Opening Position

                      1.      Plain and ordinary meaning is appropriate

         “It is a bedrock principle of patent law that the claims of a patent define the invention to

  which the patentee is entitled the right to exclude.” Phillips, 415 F.3d at 1312 (internal

  quotations and citation omitted). The phrase, “contacting the solution comprising treprostinil



                                                   56
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 68 of 79 PageID #: 2742




  from step (b) with a base to form a salt of treprostinil,” is used in its plain and ordinary meaning

  in the ’901 patent and does not need construction. The ’901 patent did not provide any special

  meaning to this term, and a POSA would have applied its plain and ordinary meaning. Ruffolo

  Decl., ¶ 95.

         Liquidia’s proposed construction simply takes the existing claim language and appends

  an additional limitation—wherein the salt is formed without isolation of treprostinil after

  alkylation and hydrolysis. A POSA would not have read into the claims the unnecessary and

  irrelevant limitation proposed by Liquidia. The ’901 patent specification states that “treprostinil

  salts can be synthesized from the solution of treprostinil without isolation” (Ex. 2 at 17:8-10

  (D.I. 52-2 at 25) (emphasis added)), showing that this step is permissive, and not disclaimed.

  Indeed, when the patentees wanted to include an isolation limitation in the claims, they did so.

  Id. at claims 1(d) and 8(d) (“isolating the salt of treprostinil”). The inventors specifically chose

  not to here. There is no indication in the specification that the process must be done without

  isolation. Ruffolo Decl., ¶ 95. A POSA would not read in this unnecessary and irrelevant

  limitation based on permissive language in the specification, but rather, would use the plain and

  ordinary meaning of this term. E.g., Orthopaedic Hosp. v. DJO Global, Inc., No. 19-CV-970

  JLS (WVG), 2020 WL 3498167, at *5-7 (S.D. Cal. June 29, 2020) (applying plain and ordinary

  meaning, and refusing to find disclaimer, when the specification used permissive language to

  describe the type of “sterilization” that can be used).

                 ii.     Defendant’s Answering Position

         Claims 1 and 8 of the ’901 patent do not permit isolation of treprostinil before salt

  formation. The Court’s construction of this phrase is relevant to Liquidia’s non-infringement.

  Liquidia provided UTC with documentary evidence that the treprostinil in Liquidia’s LIQ861 is

  isolated prior to salt formation and cannot infringe. UTC attempts to salvage its infringement

  position by pursuing a claim construction that is the opposite of what it told the PTAB, in the

  context of validity, during the ’901 IPR.



                                                   57
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 69 of 79 PageID #: 2743




               UTC told the PTAB:                                 UTC told this Court:

   “Each claim of the ’901 patent further         Forming the treprostinil salt without prior
   requires forming the salt without isolating    isolation “is permissive and not disclaimed.”
   the intermediate acid.” E.g., Ex. D7 at 15, 53 E.g., supra § V.E.i.1 at 56-57.
   (emphasis added).

          UTC should be held to its clear statements of claim scope in the IPR, and the Court

  should construe the “contacting the solution” phrase consistent with Liquidia’s construction,

  which does not permit isolation of treprostinil before salt formation. See Aylus, 856 F.3d at

  1361.

          In the “Claim Construction” section of its Patent Owner Response, UTC told the PTAB

  that the “contacting the solution” phrase should be construed to “mean[] treprostinil is not

  isolated from the solution formed in step (b) before forming a salt in step (c).” Ex. D7 at 11

  (emphasis added). UTC further argued that the phrase “requires the solution in which

  treprostinil is formed be used directly in the next salt-forming step without isolating treprostinil

  in between.” Id. (emphasis added). UTC’s statements amount to a clear and unmistakable

  acknowledgment that the claims of the ’901 patent do not permit isolation of treprostinil prior to

  salt formation. See Acceleration Bay LLC v. Activision Blizzard, Inc., No. 16-453-RGA, 2017

  WL 6508715, at *5-6 (D. Del. Dec. 20, 2017) (applying prosecution disclaimer to limit claim

  scope based on statements made by the Patent Owner during a parallel IPR (citing Aylus, 856

  F.3d at 1360-61)). UTC and its expert, Dr. Ruffolo, failed to even acknowledge UTC’s

  statements to the PTAB in their opening papers.

          UTC repeatedly told the PTAB in multiple ’901 IPR submissions that the claims of the

  ’901 patent do not permit isolation of treprostinil prior to salt formation. See Ex. D7 at 15

  (“Each claim of the ’901 patent further requires forming the salt without isolating the


                                                   58
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 70 of 79 PageID #: 2744




  intermediate acid.”) (emphasis added); id. at 53 (“[E]ach claim of the ʼ901 patent requires that

  treprostinil not be isolated before forming a salt[.]”) (emphasis in original); Ex. D5 at 71

  (“[A]dditional advantages include … synthesis without isolation ….”); Ex. D6 at 3 (“[C]laim 1

  states that the recited impurities must be those specific impurities that result from a process in

  which the salt is formed without isolation of treprostinil intermediate after alkylation and

  hydrolysis ….”) (emphasis added).

         Moreover, in the ʼ901 IPR, UTC expressly distinguished the claimed process over a

  Phares reference19, arguing that a POSA reading Phares would not have a reasonable expectation

  of success in removing the isolation step between hydrolysis and salt formation. See Ex. D7 at

  29-34. UTC further argued that in Phares, “treprostinil is isolated before forming a salt, in

  contrast to the present claims which require not isolating treprostinil before forming a salt.” Id.

  at 29 (emphasis added); see also id. (“Claim 1’s recited steps differ from Phares at least because

  these steps do not involve isolation of treprostinil intermediate.”). UTC concluded that Liquidia

  “failed to establish that a POSA would have been motivated to remove the step of isolating the

  treprostinil before contacting it with a base … [and] the unpredictability of eliminating an

  intermediate isolation … would have dissuaded a POSA from making such a modification.” Id.

  at 34 (emphasis added). The PTAB, in its Decision Denying Patent Owner’s Request on

  Rehearing, particularly noted UTC had taken this position. Ex. D26 at 3 (noting UTC argued

  “claim 1 differs from Phares and Moriarty because each reference separately describes isolating

  the treprostinil intermediate.”). UTC indicated, by distinguishing its claims from the prior art,

  that the claims of the ʼ901 patent do not cover isolating treprostinil before salt formation. See



  19
     PCT Application No. WO 2005/007081 to Phares (“Phares”) (Ex. D21), is a prior art reference
  relied upon by Liquidia in this Action and before the PTAB.


                                                   59
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 71 of 79 PageID #: 2745




  Ekchian v. Home Depot, Inc., 104 F.3d 1299, 1304 (Fed. Cir. 1997) (“[S]ince, by distinguishing

  the claimed invention over the prior art, an applicant is indicating what the claims do not cover,

  he is by implication surrendering such protection.”).

         Finally, Liquidia’s proposed construction is required by the plain and ordinary reading of

  the claim. Claims 1 and 8 are directed to a pharmaceutical batch of treprostinil containing

  impurities resulting from a series of steps (a)-(e). Ex. 2, claims 1 and 8. Step (b) of both claims

  1 and 8 requires “hydrolyzing the product of step (a) to form a solution comprising

  treprostinil[.]” Id. (emphasis added). The following step, step (c), requires “contacting the

  solution comprising treprostinil from step (b) with a base to form a salt of treprostinil[.]” Id.

  (emphasis added). A plain reading of claims 1 and 8 requires that “the solution comprising

  treprostinil from step (b)” is the same solution that is utilized in step (c), with no intervening

  treprostinil isolation. It is, therefore, UTC and not Liquidia, that now seeks to read in an

  additional limitation before step (c)—an optional isolation of treprostinil before salt formation—

  where no such intervening optional step exists.

         The ’901 patent specification is similarly consistent. Example 2, “Hydrolysis of

  Benzindene Nitrile,” states that “[t]he filtrate (pale-yellow) was reduced to volume of 35-40 L by

  evaporation in vacuo at 50-55° C for direct use in the next step.” Ex. 2 at 12:15-17 (emphasis

  added). The next step, conversion of treprostinil to treprostinil diethanolamine salt is described

  in Example 3, which begins by describing how a “50-L, cylindrical reactor … was charged with

  a solution of treprostinil in ethyl acetate (35-40 L from the previous step) ….” Id. at 13:13-17

  (emphasis added). This is the same intrinsic evidence UTC relied on in support of its

  construction of this phrase in the ’901 IPR. Ex. D7 at 11 (“Just as in the [’]901 patent’s Example

  3 (reactor charged with treprostinil solution ‘35-40 L from the previous step’), claim 1 requires




                                                    60
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 72 of 79 PageID #: 2746




  the solution in which the treprostinil is formed be used directly in the next salt-forming step

  without isolating treprostinil in between.”). Example 6, comparing UTC’s “Former Process”

  with the “Process according to the present invention,” discloses that the treprostinil formed

  according to the present invention is not isolated prior to salt formation (Step 30), whereas the

  treprostinil of the “Former Process” is first isolated as a “solid” (Step 30 – solution of treprostinil

  is evaporated to get solid intermediate treprostinil). Ex. 2 at Example 6. Finally, the ’901 patent

  acknowledges that “[a]dditional advantages of this process are … (b) the treprostinil salts can be

  synthesized from the solution of treprostinil without isolation” and “[t]his process provides

  better quality of final product as well as saves significant amount[s] of solvents and manpower in

  purification of intermediates.” Id. at 17:4-12 (emphasis added). Although UTC and Dr. Ruffolo

  take the position that the specification’s use of the term “can” demonstrates that isolation of

  treprostinil before salt formation is permitted, the same term did not prevent UTC from arguing

  before the PTAB that the claims “require” salt formation “without” prior isolation. Supra

  § V.E.i.1 at 56-57; Ex. P4, ¶95; Ex. D7 at 11.

         For the reasons stated herein, the Court should construe the “contacting the solution”

  phrase consistent with Liquidia’s proposed construction—the same construction advocated by

  UTC in the co-pending ʼ901 IPR.

                 iii.    Plaintiff’s Reply Position

         A POSA would understand the plain and ordinary meaning of claims 1 and 9 of the ’901

  patent. Nonetheless, under Liquidia’s construction claims 1 and 9 of the ’901 patent would depart

  from the text of the claims to include an entirely new litigation-driven20 “wherein” limitation:


  20
     Liquidia’s motivation is clear: “Liquidia’s LIQ861 is isolated prior to salt formation and
  cannot infringe.” Resp. at 57 (emphasis in original). Liquidia’s non-infringement theory is
  irrelevant to how the claims should be construed.


                                                    61
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 73 of 79 PageID #: 2747




                  contacting the solution comprising treprostinil from step (b) with a
                  base to form a salt of treprostinil, wherein the salt is formed without
                  isolation of treprostinil after alkylation and hydrolysis

  But that is not what the claims recite and Liquidia provides no expert declaration to support its

  position. See, e.g., Ruffolo Decl., ¶95 (“[s]uch an extra limitation has no basis in the claims, patent

  specification, or prosecution history”). Unlike claim 5 of the ’066 patent, which provides that

  treprostinil “has not been previously isolated,” the ’901 patent does not include such a limitation.

  See Ex. 1 at Claim 5 (emphasis added). Undeterred, Liquidia attempts to rewrite the ’901 patent

  to mirror claim 5 of the ’066 patent. Resp. at 57-61.

         This position is new even to Liquidia. In the IPR, Liquidia argued “[a]ll terms should be

  given their plain and ordinary meaning.” Ex. P2 at UTC_LIQ00059743-744. Liquidia’s own

  expert, Dr. Winkler, likewise opined that POSAs would understand the plain and ordinary meaning

  of the terms:

                  I have reviewed the claims of the ’901 patent. I believe a person of
                  ordinary skill in the art would understand each of the claim terms to
                  take on its plain and ordinary meaning.

  See Ex. P6 at UTC_LIQ00049725 (¶35). As Dr. Ruffolo explains the specification makes clear

  that “the treprostinil salts can be synthesized from the solution of Treprostinil without isolation.”

  Ruffolo Decl., ¶95 (citing Ex. 1 at 17:8-10) (emphasis in original)). Dr. Pinal’s expert testimony

  correctly came to the same conclusion, and correctly analyzed the claims from the point of view

  of a POSA as of December 17, 2007.

         Liquidia is wrong to suggest that unsupported, ambiguous, and inaccurate attorney

  statements in the IPR control here.      Nothing requires this Court to construe terms based on

  statements made during an IPR that would not be clearly understood by a POSA, conflict other

  statements made in the same IPR, and conflict with the patent itself. At most Aylus Networks, Inc.

  v. Apple Inc. merely instructs that those IPR statements “can be considered.” See 856 F.3d 1353,


                                                    62
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 74 of 79 PageID #: 2748




  1361 (Fed. Cir. 2017). Ultimately, it is the perspective of the POSA that controls when construing

  claims and a POSA would not understand the patentee to have “unequivocally and

  unambiguously” disavowed claim scope. Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d

  1090, 1095 (Fed. Cir. 2013); id. at 1100 (“when a prosecution argument is subject to more than

  one reasonable interpretation, it cannot rise to the level of a clear and unmistakable disclaimer.”).

         A POSA reviewing statements made in the ’901 IPR would consider the declarations of

  Dr. Pinal, UTC’s expert. Ex. P5, Supp. Ruffolo, ¶14. Dr. Pinal clearly and unambiguously stated

  that “this isolation limitation . . . is actually a limitation from the ’066 patent—not isolating the

  treprostinil before contacting it with a base is not an explicit limitation of claim 1 of the ’901

  patent.” Ex. D8 at LIQ00084652 (¶157) (emphasis added). A POSA would conclude that

  Liquidia’s interpretations of attorney statements are inconsistent with both Dr. Pinal’s testimony

  and the ’901 specification and claims. Ex. P5, Supp. Ruffolo, ¶14. A POSA would appreciate that

  “nowhere in the ’901 patent specification or claims does it state that isolation of treprostinil before

  the salt formation step must not, or cannot, be performed.” Id., ¶15. Rather, the patent states that

  “the treprostinil salts can be synthesized from the solution of treprostinil without isolation” (Ex.

  2, ’901 patent, at 17:8-10) (emphasis added). While the ’901 specification acknowledges that a

  benefit of the invention includes being able to perform step (c) without prior isolation of

  treprostinil from step (b), it does not prohibit that isolation. A POSA would understand that simply

  disclosing a benefit of the given process does not limit the claims of those patents. Ex. P5, Supp.

  Ruffolo, ¶18 (“Although it can be desirable in a commercial-scale manufacturing process to

  eliminate steps for efficiency, the ’901 patent specification and claims do not require that any of

  the purification or isolation steps be eliminated.”); see, e.g., Cont’l Circuits, 915 F.3d at 797-98;

  Ruffalo Decl., ¶95; Ex. 2 at 17:8-10.




                                                    63
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 75 of 79 PageID #: 2749




         The attorney statement that Liquidia relies on does not cite any expert declaration, finds no

  support in the ’901 patent, and a POSA would conclude that the statement is incorrect based on

  the examples in the patent. Ex. P5, Supp. Ruffolo, ¶¶15-17 (describing a POSA’s understanding

  of Examples 2-3 and the disclosed experimental procedures). For example, “a POSA would

  understand that the passage in the Patent Owner’s Response upon which Liquidia relies is incorrect

  to the degree it suggests that Examples 2 and 3 describe synthesizing treprostinil without isolating

  it prior to salt formation.” Id., ¶15. Moreover, the claims do not require “isolation” to form a

  “solid.” “Rather, a POSA would understand that a compound can be purified to isolation, even

  while it is maintained in a solvent, which is often done for practical considerations (e.g., material

  transfer) in manufacturing plants.” Id., ¶21.

         When the patentee intended to include an isolation limitation, it did so explicitly. Ex. 2 at

  Claim 1(d), 8(d) (“isolating the salt of treprostinil”). Expert testimony confirms that a POSA

  would not read limitations into the claims where none exist, especially in light of explicit

  permissive disclosure in the specification in the context of commercial pharmaceutical

  manufacturing. Rather, as all the experts agree, a POSA would apply the claim term’s plain and

  ordinary meaning. See, e.g., Orthopaedic Hosp. v. DJO Glob., Inc., No. 19-CV-970, 2020 WL

  3498167, at *5-7 (S.D. Cal. June 29, 2020) (applying plain and ordinary meaning, and refusing to

  find disclaimer, when the specification used permissive language to describe the type of

  “sterilization” that can be used). This Court should do the same.

                 iv.     Defendant’s Sur-Reply Position

         UTC criticizes Liquidia’s reliance on “interpretations” of UTC’s statements in the ’901

  IPR. No interpretation or expert testimony, however, is required to understand UTC’s repeated

  statements excluding isolating the treprostinil intermediate prior to salt formation—statements

  made in claim construction, to distinguish the ʼ901 patent claims from the prior art, and to


                                                   64
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 76 of 79 PageID #: 2750




  support secondary considerations. Supra § V.E.ii, at 57-61; Ex. D8, ¶¶158-59; Ex. D7 at 66-67;

  Ex. D29 at 25-26.

         UTC now seeks to abandon its ’901 IPR statements, asserting they are “attorney

  statements” that “do[] not cite to any expert declaration,” “find[ing] no support in the ’901

  patent[,]” and “unsupported, ambiguous, and inaccurate.” Supra § V.E.iii, at 61-64. This

  extraordinary position ignores the statements that were: (1) made in UTC’s Patent Owner’s

  Response and additional Patent Owner filings approved by UTC; (2) made to distinguish the

  ʼ901 patent claims from the prior art; (3) repeated by UTC here to support secondary

  considerations; and (4) submitted by, among others, Douglas Carsten, counsel in the ʼ901 IPR

  and here. Ex. D5 at 35-36, 70-71; Ex. D6 at 2-5; Ex. D7 at 5-6, 11, 29-34, 53, 56-57, 62, 67);

  Ex. D29 at 25-26. It is inconceivable that UTC, with its numerous experts21 and at least three

  law firms for this litigation and ʼ901 IPR made such an “error.” UTC should not be permitted to

  recant the moment it becomes inconvenient for its infringement allegations.

         UTC’s suggestion that its “attorney” arguments should be afforded no weight because

  they do not cite to an expert declaration overlooks the fact that these statements are attributable

  to UTC, as the patent owner. Nonetheless, both UTC and Dr. Pinal, expressly rely on the

  elimination of isolation prior to salt formation to distinguish the claims from the prior art, Phares,

  arguing there would be no reasonable expectation of success or motivation to eliminate isolation.

  Ex. D8, ¶¶158-59; Ex. D5 at 71; Ex. D6 at 3; Ex. D7 at 15, 53. Moreover, despite withdrawing

  “statements” about eliminating isolation, UTC, in the same IPR paper, continues to rely on this


  21
     Despite opining on the ʼ901 IPR, UTC improperly blocked, as privileged, Dr. Ruffolo from
  answering basic questions concerning whether and when he was involved in the ʼ901 IPR. Ex.
  P5; Ex. D30 at 284:1-290:4. These questions are relevant to Dr. Ruffolo’s credibility.
  Additionally, whether UTC’s litigation counsel reviewed the ’901 IPR submissions before filing
  is also relevant.


                                                   65
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 77 of 79 PageID #: 2751




  argument. Ex. D33 at 22 (relying on Ex. D8, ¶¶157-63), 23. Further, to argue the “invention” of

  the ʼ901 patent is “more economical, safer, faster,” UTC and Dr. Pinal still contend treprostinil

  salt can be synthesized from solution, “without isolation.” Ex. D8, ¶90; Ex. D7 at 66-67 (relying

  on “synthesis without isolation” as an additional advantage of the claimed ʼ901 invention).

  Objective indicia must be “commensurate in scope with the claims which the evidence is offered

  to support,” and thus UTC could not rely on these arguments unless the claims barred isolation

  of the treprostinil intermediate before salt formation. Therasense, Inc. v. Dickinson & Co., 593

  F.3d 1325, 1336 (Fed. Cir. 2010) (rejecting objective indicia because the claims were broader

  than the evidence offered).

            While claim 1 does not recite an explicit limitation eliminating isolation, UTC ignores

  the plain meaning of claim 1, which requires that “the solution comprising treprostinil from step

  (b)” is contacted with a base to form treprostinil. Supra § V.E.ii, at 60-61. Moreover, claims 1

  and 8 expressly require “isolating the salt of treprostinil,” but not isolating the treprostinil from

  the solution from step (b). Ex. 2, claims 1, 8. As UTC aptly noted, when UTC intended the

  claim to “include an isolation limitation, it did so explicitly.” Supra § V.E.iii, 64 (emphasis

  added).

            Finally, Dr. Ruffolo’s second declaration should be accorded no weight. Dr. Ruffolo

  acknowledged that other than the prior art “Former Process,” the ʼ901 patent never discloses

  isolation of the treprostinil intermediate from step (b) as a solid. Ex. D30 at 227:6-18. The

  treprostinil salt, however, is isolated as a solid, consistent with claims 1 and 8. Ex. 2 at 13:24-27,

  35-45 (providing solid weight in “g” or treprostinil salt). Dr. Ruffolo’s opinion relies on

  conflating “isolation” with “purification,” arguing that purification is isolating the treprostinil




                                                    66
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 78 of 79 PageID #: 2752




  intermediate before salt formation.22 Ex. D30 at 86:13-87:23. The ʼ901 patent attributes

  different meanings to these terms. Within the same paragraph, the ʼ901 patent states that the

  “purification by column chromatography is eliminated” while the “treprostinil salts can be

  synthesized from the solution of treprostinil without isolation.” Ex. 2 at 6:9 (emphasis added),

  17:8-10; 12:15-17, 13:10-12. Dr. Ruffolo’s opinion that claims 1 and 8 also include isolation of

  the treprostinil intermediate lacks credibility in view of the claims’ requirement that the solution

  from step (b) is contacted to form the salt, and Dr. Ruffolo’s own statements distinguishing

  purification and isolation. Ex. P5, ¶18 (“[T]he ’901 patent specification and claims do not

  require that any of the purification or isolation steps be eliminated.”) (emphasis added); see also

  supra § V.E.iii, at 63-64.



   MORRIS, NICHOLS, ARSHT & TUNNELL LLP                 SHAW KELLER LLP

   /s/ Michael J. Flynn                                 /s/ Nathan R. Hoeschen

   Jack B. Blumenfeld (#1014)                           Karen E. Keller (#4489)
   Michael J. Flynn (#5333)                             Jeff Castellano (#4837)
   1201 North Market Street                             Nathan R. Hoeschen (#6232)
   P.O. Box 1347                                        I.M. Pei Building
   Wilmington, DE 19899                                 1105 North Market Street, 12th Floor
   (302) 658-9200                                       Wilmington, DE 19801
   jblumenfeld@morrisnichols.com                        (302)298-0700
   mflynn@morrisnichols.com                             kkeller@shawkeller.com
                                                        jcastellano@shawkeller.com
   Attorneys for Plaintiff United Therapeutics          nhoeschen@shawkeller.com
   Corporation
                                                        Attorneys for Defendant Liquidia
                                                        Technologies, Inc.




  22
    If taken at its word, UTC’s claims do nothing more than practice the prior art Moriarty and
  Phares processes.


                                                   67
Case 1:20-cv-00755-RGA-JLH Document 75 Filed 04/30/21 Page 79 of 79 PageID #: 2753




   OF COUNSEL:                               OF COUNSEL:

   Art Dykhuis                               Sanya Sukduang
   WILSON SONSINI GOODRICH & ROSATI          Jonathan Davies
   12235 El Camino Real                      Douglas W. Cheek
   San Diego, CA 92130                       COOLEY LLP
   (858) 305-2300                            1299 Pennsylvania Avenue, NW, Suite 700
                                             Washington, DC 20004-2400
   Adam W. Burrowbridge                      (202)842-7800
   WILSON SONSINI GOODRICH & ROSATI
   1700 K Street NW, Fifth Floor             Ivor Elrifi
   Washington, DC 20006                      COOLEY LLP
   (202) 973-8800                            55 Hudson Yards
                                             New York, NY 10001-2157
   William C. Jackson                        (212)479-6000
   BOIES SCHILLER FLEXNER LLP
   1401 New York Avenue NW
   Washington, DC 20005                      Deepa Kannappan
   (202) 237-2727                            Lauren Krickl
                                             COOLEY LLP
   Bill Ward                                 3175 Hanover Street
   BOIES SCHILLER FLEXNER LLP                Palo Alto, CA 94304-1130
   725 S Figueroa Street, 31st Floor         (650)843-5000
   Los Angeles, CA 90017
   (213) 995-5745                            Erik Milch
                                             COOLEY LLP
   Douglas Carsten                           11951 Freedom Drive, 14th Floor
   MCDERMOTT WILL & EMERY LLP                Reston, VA 20190-5640
   18565 Jamboree Road, Suite 250            (703)546-8000
   Irvine, CA 92615
   (949) 851-0633

   April 30, 2021




                                        68
